 

Exhibit 10.1

 

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT is made and dated as of June 11, 2015 and is
entered into by and among Pulmatrix Inc., a Delaware corporation, and each of
its subsidiaries (hereinafter collectively referred to as “Borrower”), the
several banks and other financial institutions or entities from time to time
parties to this Agreement (collectively referred to as “Lender”), and HERCULES
TECHNOLOGY GROWTH CAPITAL, INC., a Maryland corporation, as administrative agent
(in such capacity, “Agent”) and as a Lender.

 

RECITALS

 

A.           Lender has agreed to make available to Borrower (or an Affiliate
thereof pursuant to the terms of this Agreement) a loan in an aggregate
principal amount of $7,000,000 (the “Term Loan,” and such amount the “Term Loan
Amount”).

 

B.           Lender is willing to make the Term Loan on the terms and conditions
set forth in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, Borrower, Agent and Lender agree as follows:

 

SECTION 1.       DEFINITIONS AND RULES OF CONSTRUCTION

 

1.1           Definitions. Unless otherwise defined herein, the following
capitalized terms shall have the following meanings:

 

“1934 Act” means the Securities Exchange Act of 1934, as amended.

 

“Account Control Agreement(s)” means any agreement entered into by and among
Agent, Borrower and a third party Bank or other institution (including a
Securities Intermediary) in which Borrower maintains a Deposit Account or an
account holding Investment Property and which grants Agent a perfected first
priority security interest in the subject account or accounts.

 

“ACH Authorization” means the ACH Debit Authorization Agreement in substantially
the form of Exhibit H.

 

“Advance” means the Term Loan funds advanced under this Agreement.

 

“Advance Date” means the funding date of the Advance.

 

“Advance Request” means a request for the Advance submitted by Borrower to Agent
in substantially the form of Exhibit A.



 

 

 

“Affiliate” means (a) any Person that directly or indirectly controls, is
controlled by, or is under common control with the Person in question, (b) any
Person directly or indirectly owning, controlling or holding with power to vote
10% or more of the outstanding voting securities of another Person, (c) any
Person 10% or more of whose outstanding voting securities are directly or
indirectly owned, controlled or held by another Person with power to vote such
securities, or (d) any Person related by blood or marriage to any Person
described in subsection (a), (b) or (c) of this paragraph. As used in the
definition of “Affiliate,” the term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through ownership of voting securities, by
contract or otherwise.

 

“Agent” has the meaning given to it in the preamble to this Agreement.

 

“Agreement” means this Loan and Security Agreement, as amended from time to
time.

 

“Amortization Date” means August 1, 2016.

 

“Assignee” has the meaning given to it in Section 11.13.

 

“Borrower” has the meaning given to it in the preamble to this Agreement, and,
for the avoidance of doubt, in connection with Lender’s making of the Advance
“Borrower” shall include the Parent Company and its Subsidiaries.

 

“Borrower Products” means all products, software, service offerings, technical
data or technology currently being designed, manufactured or sold by Borrower or
which Borrower intends to sell, license, or distribute in the future including
any products or service offerings under development, collectively, together with
all products, software, service offerings, technical data or technology that
have been sold, licensed or distributed by Borrower since its incorporation.

 

“Business Day” means any day other than Saturday, Sunday and any other day on
which banking institutions in the State of California are closed for business.

 

“Cap” has the meaning given to it in Section 2.5(d).

 

“Cash” means cash, cash equivalents and liquid funds.

 

“Change in Control” means any (i) reorganization, recapitalization,
consolidation or merger (or similar transaction or series of related
transactions) of Borrower or any Subsidiary, sale or exchange of outstanding
shares (or similar transaction or series of related transactions) of Borrower or
any Subsidiary in which the holders of Borrower or Subsidiary’s outstanding
shares immediately before consummation of such transaction or series of related
transactions do not, immediately after consummation of such transaction or
series of related transactions, retain shares representing more than 50% of the
voting power of the surviving entity of such transaction or series of related
transactions (or the parent of such surviving entity if such surviving entity is
wholly owned by such parent), in each case without regard to whether Borrower or
Subsidiary is the surviving entity, or (ii) sale or issuance by Borrower of new
shares of Preferred Stock of Borrower to investors, none of whom are current
investors in Borrower, and such new shares of Preferred Stock are senior to all
existing Preferred Stock and Common Stock with respect to liquidation
preferences, and the aggregate liquidation preference of the new shares of
Preferred Stock is more than 50% of the aggregate liquidation preference of all
shares of Preferred Stock of Borrower; provided, however, the Merger and the
transactions related to the Merger as described in the Form S-4 shall not
constitute a Change in Control.

 



 

 

 

“Claims” has the meaning given to it in Section 11.10(a).

 

“Closing Date” means the date of this Agreement.

 

“Collateral” means the property described in Section 3.

 

“Commitment Fee” means $35,500, which fee is due to Lender on or prior to the
Closing Date, and shall be deemed fully earned on such date regardless of the
early termination of this Agreement.

 

“Common Stock” means, following the consummation of the Merger and the delivery
by the Parent Company of a Joinder Agreement to Agent, the common stock, $0.0001
par value per share, of the Parent Company.

 

“Confidential Information” has the meaning given to it in Section 11.12.

 

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
Indebtedness, lease, dividend, letter of credit or other obligation of another,
including any such obligation directly or indirectly guaranteed, endorsed,
co-made or discounted or sold with recourse by that Person, or in respect of
which that Person is otherwise directly or indirectly liable; (ii) any
obligations with respect to undrawn letters of credit, corporate credit cards or
merchant services issued for the account of that Person; and (iii) all
obligations arising under any interest rate, currency or commodity swap
agreement, interest rate cap agreement, interest rate collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; provided, however,
that the term “Contingent Obligation” shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determined amount of the primary obligation in respect of which such Contingent
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by such Person in good
faith; provided, however, that such amount shall not in any event exceed the
maximum amount of the obligations under the guarantee or other support
arrangement.

 

“Conversion Conditions” has the meaning given to it in Section 2.5(b).

 

“Conversion Election Notice” has the meaning given to it in Section 2.5(a).

 

“Conversion Option” has the meaning given to it in Section 2.5(a).

 

“Copyright License” means any written agreement granting any right to use any
Copyright or Copyright registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.

 



 

 

 

“Copyrights” means all copyrights, whether registered or unregistered, held
pursuant to the laws of the United States, any State thereof, or of any other
country.

 

 

“Delivery Date” has the meaning given to it in Section 2.5(a).

 

“Deposit Accounts” means any “deposit accounts,” as such term is defined in the
UCC, and includes any checking account, savings account, or certificate of
deposit.

 

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

 

“Eligible Market” means the NYSE MKT, the New York Stock Exchange, the Nasdaq
Global Market or the Nasdaq Global Select Market (or any successors to any of
the foregoing).

 

“End of Term Charge” has the meaning given to it in Section 2.6.

 

“Equity Event” means the first sale or issuance, after the consummation of the
Merger, of Borrower securities to institutional accredited investors in a
private financing exempt from registration under the Securities Act of 1933, as
amended, for the primary purpose of raising capital for aggregate gross proceeds
to the Company of at least $10,000,000.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

 

“Event of Default” has the meaning given to it in Section 9.

 

“Excluded Taxes” means taxes imposed on or measured by net income (however
denominated) of Agent or Lender.

 

“Facility Charge” means an amount equal to 1.00% of the Term Loan Amount, which
is $70,000.

 

“Financial Statements” has the meaning given to it in Section 7.1.

 

“Fixed Conversion Price” has the meaning given to it in Section 2.5(a).

 

“Foreign Subsidiary” means any Subsidiary other than a Subsidiary organized
under the laws of any state within the United States.

 

“Form S-4” means the Form S-4 filed on April 15, 2015 by Ruthigen, Inc. (file
no. 333-203417), as amended from time to time.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.

 

“Indebtedness” means indebtedness of any kind, including (a) all indebtedness
for borrowed money or the deferred purchase price of property or services
(excluding trade credit entered into in the ordinary course of business that is
not more than sixty (60) days past due), including reimbursement and other
obligations with respect to surety bonds and letters of credit, (b) all
obligations evidenced by notes, bonds, debentures or similar instruments, (c)
all capital lease obligations, and (d) all Contingent Obligations.

 



 

 

 

“Indemnified Person” has the meaning given to it in Section 6.3.

 

“Intellectual Property” means all of Borrower’s Copyrights; Trademarks; Patents;
Licenses; trade secrets and inventions; mask works; Borrower’s applications
therefor and reissues, extensions, or renewals thereof; and Borrower’s goodwill
associated with any of the foregoing, together with Borrower’s rights to sue for
past, present and future infringement of Intellectual Property and the goodwill
associated therewith.

 

“Investment” means any beneficial ownership (including stock, partnership or
limited liability company interests) of or in any Person, or any loan, advance
or capital contribution to any Person or the acquisition of all, or
substantially all, of the assets of another Person.

 

“Joinder Agreements” means, for the Parent Company and each Subsidiary, a
completed and executed Joinder Agreement in substantially the form attached
hereto as Exhibit G.

 

“Lender” has the meaning given to it in the preamble to this Agreement.

 

“Liabilities” has the meaning given to it in Section 6.3.

 

“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, levy, lien or charge of any kind,
whether voluntarily incurred or arising by operation of law or otherwise,
against any property, any conditional sale or other title retention agreement,
and any lease in the nature of a security interest.

 

“Loan” means the Advance made under this Agreement.

 

“Loan Documents” means this Agreement, the Notes (if any), the ACH
Authorization, the Account Control Agreements, the Joinder Agreements, all UCC
Financing Statements, the Warrant and any other documents executed in connection
with the Secured Obligations or the transactions contemplated hereby, as the
same may from time to time be amended, modified, supplemented or restated.

 

“Material Adverse Effect” means a material adverse effect upon: (i) the
business, operations, properties, assets or financial condition of Borrower and
its Subsidiaries taken as a whole; or (ii) the ability of Borrower to perform or
pay the Secured Obligations in accordance with the terms of the Loan Documents,
or the ability of Agent or Lender to enforce any of its rights or remedies with
respect to the Secured Obligations; or (iii) the Agent’s Liens on the Collateral
or the priority of such Liens.

 

“Maximum Rate” has the meaning given to it in Section 2.2.

 



 

 

 

“Merger” means the merger of the Borrower and Ruthigen Merger Corp. described in
the Form S-4.

 

“NASDAQ” has the meaning given to it in Section 2.5(b).

 

“Note(s)” means a secured term promissory note or secured term promissory notes
to evidence the Loan under this Agreement, in substantially the form attached
hereto as Exhibit B.

 

“Parent Company” means the entity existing as of the date hereof and known as
Ruthigen, Inc., and that following the consummation of the Merger will be the
sole owner of Borrower which shall change its name to and be known as Pulmatrix
Operating Company, Inc.

 

“Patent License” means any written agreement granting any right with respect to
any invention on which a Patent is in existence or a Patent application is
pending, in which agreement Borrower now holds or hereafter acquires any
interest.

 

“Patents” means all letters patent of, or rights corresponding thereto, in the
United States or in any other country, all registrations and recordings thereof,
and all applications for letters patent of, or rights corresponding thereto, in
the United States or any other country.

 

“Permitted Indebtedness” means: (i) Indebtedness of Borrower in favor of Lender
or Agent arising under this Agreement or any other Loan Document; (ii)
Indebtedness existing on the Closing Date which is disclosed in Schedule 1A;
(iii) Indebtedness of up to $100,000 outstanding at any time secured by a Lien
described in clause (vii) of the defined term “Permitted Liens,” provided such
Indebtedness does not exceed the lesser of the cost or fair market value of the
Equipment financed with such Indebtedness; (iv) Indebtedness to trade creditors
incurred in the ordinary course of business, including Indebtedness incurred in
the ordinary course of business with corporate credit cards; (v) Indebtedness
that also constitutes a Permitted Investment; (vi) Subordinated Indebtedness;
(vii) reimbursement obligations in connection with letters of credit that are
secured by Cash and issued on behalf of Borrower or a Subsidiary thereof in an
amount not to exceed $200,000 at any time outstanding, (viii) other Indebtedness
in an amount not to exceed $300,000 at any time outstanding; and (ix)
extensions, refinancings and renewals of any items of Permitted Indebtedness,
provided that the principal amount is not increased or the terms modified to
impose materially more burdensome terms upon Borrower or its Subsidiary, as the
case may be.

 



 

 

 

“Permitted Investment” means: (i) Investments existing on the Closing Date which
are disclosed in Schedule 1B; (ii) (a) marketable direct obligations issued or
unconditionally guaranteed by the United States of America or any agency or any
State thereof maturing within one year from the date of acquisition thereof, (b)
commercial paper maturing no more than one year from the date of creation
thereof and currently having a rating of at least A-2 or P-2 from either
Standard & Poor’s Corporation or Moody’s Investors Service, (c) certificates of
deposit issued by any bank with assets of at least $500,000,000 maturing no more
than one year from the date of investment therein, and (d) money market
accounts; (iii) repurchases of stock from former employees, directors, or
consultants of Borrower under the terms of applicable repurchase agreements at
the original issuance price of such securities in an aggregate amount not to
exceed $250,000 in any fiscal year, provided that no Event of Default has
occurred, is continuing or would exist after giving effect to the repurchases;
(iv) Investments accepted in connection with Permitted Transfers; (v)
Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of Borrower’s business; (vi) Investments
consisting of notes receivable of, or prepaid royalties and other credit
extensions, to customers and suppliers who are not Affiliates, in the ordinary
course of business, provided that this subparagraph (vi) shall not apply to
Investments of Borrower in any Subsidiary; (vii) Investments consisting of loans
not involving the net transfer on a substantially contemporaneous basis of cash
proceeds to employees, officers or directors relating to the purchase of capital
stock of Borrower pursuant to employee stock purchase plans or other similar
agreements approved by Borrower’s Board of Directors; (viii) Investments
consisting of travel advances in the ordinary course of business; (ix)
Investments in newly-formed Domestic Subsidiaries, provided that each such
Domestic Subsidiary enters into a Joinder Agreement promptly after its formation
by Borrower and execute such other documents as shall be reasonably requested by
Agent; (x) Investments in Foreign Subsidiaries approved in advance in writing by
Agent (which approval shall not be unreasonably withheld) and not to exceed
$250,000 in the aggregate in any fiscal year; (xi) joint ventures or strategic
alliances in the ordinary course of Borrower’s business consisting of the
nonexclusive licensing of technology, the development of technology or the
providing of technical support, provided that any cash Investments by Borrower
do not exceed $100,000 in the aggregate in any fiscal year; and (xii) additional
Investments that do not exceed $250,000 in the aggregate.

 

“Permitted Liens” means any and all of the following: (i) Liens in favor of
Agent or Lender; (ii) Liens existing on the Closing Date which are disclosed in
Schedule 1C; (iii) Liens for taxes, fees, assessments or other governmental
charges or levies, either not delinquent or being contested in good faith by
appropriate proceedings; provided, that Borrower maintains adequate reserves
therefor in accordance with GAAP; (iv) Liens securing claims or demands of
materialmen, artisans, mechanics, carriers, warehousemen, landlords and other
like Persons arising in the ordinary course of Borrower’s business and imposed
without action of such parties; provided, that the payment thereof is not yet
required; (v) Liens arising from judgments, decrees or attachments in
circumstances which do not constitute an Event of Default hereunder; (vi) the
following deposits, to the extent made in the ordinary course of business:
deposits under worker’s compensation, unemployment insurance, social security
and other similar laws, or to secure the performance of bids, tenders or
contracts (other than for the repayment of borrowed money) or to secure
indemnity, performance or other similar bonds for the performance of bids,
tenders or contracts (other than for the repayment of borrowed money) or to
secure statutory obligations (other than Liens arising under ERISA or
environmental Liens) or surety or appeal bonds, or to secure indemnity,
performance or other similar bonds; (vii) Liens on Equipment or software or
other intellectual property constituting purchase money Liens and Liens in
connection with capital leases securing Indebtedness permitted in clause (iii)
of “Permitted Indebtedness”; (viii) Liens incurred in connection with
Subordinated Indebtedness; (ix) leasehold interests in leases or subleases and
licenses granted in the ordinary course of business and not interfering in any
material respect with the business of the licensor; (x) Liens in favor of
customs and revenue authorities arising as a matter of law to secure payment of
custom duties that are promptly paid on or before the date they become due; (xi)
Liens on insurance proceeds securing the payment of financed insurance premiums
that are promptly paid on or before the date they become due (provided that such
Liens extend only to such insurance proceeds and not to any other property or
assets); (xii) rights of set-off and other similar rights as to deposits of cash
and securities in favor of banks, other depository institutions and brokerage
firms; (xiii) easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business so long as they do not materially impair the value or marketability
of the related property; (xiv) Liens on Cash securing obligations permitted
under clause (vii) of the definition of Permitted Indebtedness; and (xv) Liens
incurred in connection with the extension, renewal or refinancing of the
Indebtedness secured by Liens of the type described in clauses (i) through (xi)
above; provided, that any extension, renewal or replacement Lien shall be
limited to the property encumbered by the existing Lien and the principal amount
of the Indebtedness being extended, renewed or refinanced (as may have been
reduced by any payment thereon) does not increase.

 



 

 

 

“Permitted Transfers” means (i) sales of Inventory in the ordinary course of
business; (ii) non-exclusive licenses and similar arrangements for the use of
Intellectual Property in the ordinary course of business that would not result
in a legal transfer of title of the licensed property (for the avoidance of
doubt, nothing contain herein shall prohibit the Borrower from entering into an
exclusive license for the use of its Intellectual Property for use in a
particular field or a particular geographic region so long as any such license
(x) could not result in a legal transfer of title of the licensed property and
(y) is entered into in the ordinary course of business as presently conducted or
as proposed to be conducted on the date hereof); (iii) dispositions of worn-out,
obsolete or surplus Equipment at fair market value in the ordinary course of
business; (iv) the sale or other disposition of all or any part of the assets of
Parent Company relating solely to the business conducted by the Parent Company
prior to the Merger having a value not exceeding $1,000,000, or such greater
amount as otherwise approved in advance in writing by Agent (which approval
shall not be unreasonably withheld), and (v) other Transfers of assets having a
fair market value of not more than $250,000 in the aggregate in any fiscal year.

 

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, other entity or government.

 

“Preferred Stock” means at any given time any equity security issued by Borrower
that has any rights, preferences or privileges senior to the Common Stock.

 

“Prepayment Charge” has the meaning given to it in Section 2.4.

 

“Principal Installment Due Date” has the meaning given to it in Section 2.5(a).

 

“Principal Installment Payment” has the meaning given to it in Section 2.5(a).

 

“Prime Rate” means the “prime rate” as reported in The Wall Street Journal, and
if not reported, then the prime rate most recently reported in The Wall Street
Journal.

 

“Publicity Materials” has the meaning given to it in Section 11.18.

 

“Receivables” means (i) all of Borrower’s Accounts, Instruments, Documents,
Chattel Paper, Supporting Obligations, letters of credit, proceeds of any letter
of credit, and Letter of Credit Rights, and (ii) all customer lists, software,
and business records related thereto.

 



 

 

 

“Required Lenders” means, at any time, the holders of more than 50% of the sum
of the aggregate unpaid principal amount of the Term Loan then outstanding.

 

“Rights to Payment” has the meaning given to it in Section 3.

 

“Rule 144” has the meaning given to it in Section 2.5(e).

 

“SEC” has the meaning given to it in Section 2.5(e).

 

“Secured Obligations” means Borrower’s obligations under this Agreement and any
Loan Document (other than the Warrant), including any obligation to pay any
amount now owing or later arising.

 

“Subordinated Indebtedness” means Indebtedness subordinated to the Secured
Obligations in amounts and on terms and conditions satisfactory to Agent in its
sole discretion.

 

“Subsidiary” means an entity, whether corporate, partnership, limited liability
company, joint venture or otherwise, in which Borrower or, following the
consummation of the Merger, the Borrower or Parent Company owns or controls 50%
or more of the outstanding voting securities, including each entity listed on
Schedule 1 hereto, which Schedule may be updated from time to time.

 

“Term Commitment” means as to any Lender, the obligation of such Lender, if any,
to make the Advance to Borrower in a principal amount not to exceed the amount
set forth under the heading “Term Commitment” opposite such Lender’s name on
Schedule 1.1.

 

“Term Loan” has the meaning given to it in the Recitals.

 

“Term Loan Amount” has the meaning given to it in the Recitals.

 

“Term Loan Interest Rate” means for any day a per annum rate of interest equal
to the greater of either (i) 9.50% plus the Prime Rate minus 3.25%, and (ii)
9.50%.

 

“Term Loan Maturity Date” means July 1, 2018.

 

“Trademark License” means any written agreement granting any right to use any
Trademark or Trademark registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.

 

“Trademarks” means all trademarks (registered, common law or otherwise) and any
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any State thereof or any other country or
any political subdivision thereof.

 

“UCC” means the Uniform Commercial Code as the same is, from time to time, in
effect in the State of California; provided, that in the event that, by reason
of mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, Agent’s Lien on any Collateral is
governed by the Uniform Commercial Code as the same is, from time to time, in
effect in a jurisdiction other than the State of California, then the term “UCC”
shall mean the Uniform Commercial Code as in effect, from time to time, in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions.

 



 

 

 

“Warrant” means any warrant entered into in connection with the Loan, as may be
amended, restated or modified from time to time.

 

1.2. Rules of Construction. Unless otherwise specified, all references in this
Agreement or any Annex or Schedule hereto to a “Section,” “subsection,”
“Exhibit,” “Annex,” or “Schedule” shall refer to the corresponding Section,
subsection, Exhibit, Annex, or Schedule in or to this Agreement. Unless
otherwise specifically provided herein, any accounting term used in this
Agreement or the other Loan Documents shall have the meaning customarily given
such term in accordance with GAAP, and all financial computations hereunder
shall be computed in accordance with GAAP, consistently applied. Unless
otherwise defined herein or in the other Loan Documents, terms that are used
herein or in the other Loan Documents and defined in the UCC shall have the
meanings given to them in the UCC.

 

SECTION 2.      THE LOAN

 

2.1           Term Loan.

 

(a)          Advance. Subject to the terms and conditions of this Agreement,
Lender will severally (and not jointly) make, in an amount not to exceed its
respective Term Commitment, and Borrower agrees to draw, an Advance of
$7,000,000. Proceeds of any Advance shall be deposited into an account that is
subject to a first priority perfected security interest in favor of Agent
perfected by an Account Control Agreement.

 

(b)          Advance Request. To obtain the Advance, Borrower shall complete,
sign and deliver an Advance Request to Agent at least three (3) Business Days
before the Advance Date. Lender shall fund the Advance in the manner requested
by the Advance Request provided that Lender’s obligation to fund the Advance is
subject to Borrower’s satisfaction of all applicable conditions precedent to the
Advance as of the requested Advance Date.

 

(c)          Interest. The principal balance of the Advance shall bear interest
thereon from the Advance Date at the Term Loan Interest Rate based on a year
consisting of 360 days, with interest computed daily based on the actual number
of days elapsed. The Term Loan Interest Rate will float and change on the day
the Prime Rate changes from time to time.

 

(d)          Payment. Borrower will pay interest on the Advance on the first
Business Day of each month, beginning the month after the Advance Date.
Commencing on the Amortization Date, and continuing on the first Business Day of
each month thereafter, until the Secured Obligations are repaid, Borrower shall
repay the aggregate principal balance of the Advance that is outstanding on the
immediately preceding the Amortization Date, in equal monthly installments of
principal and interest (mortgage style) based on an amortization payment
schedule consisting of 30 months (even though, for the avoidance of doubt, the
amortization period applicable to the Loan shall be of a shorter duration in
accordance with the Term Loan Maturity Date), such payments beginning on the
Amortization Date and continuing on the first Business Day of each month
thereafter until the Secured Obligations are repaid. The entire Term Loan
principal balance and all accrued but unpaid interest hereunder shall be due and
payable on Term Loan Maturity Date. Borrower shall make all payments under this
Agreement without setoff, recoupment or deduction and regardless of any
counterclaim or defense. Lender will initiate debit entries to Borrower’s
account as authorized on the ACH Authorization (i) on each payment date of all
periodic obligations payable to Lender under the Advance and (ii) out-of-pocket
legal fees and costs incurred by Agent or Lender in connection with Section
11.11.

 



 

 

 

2.2           Maximum Interest. Notwithstanding any provision in this Agreement
or any other Loan Document, it is the parties’ intent not to contract for,
charge or receive interest at a rate that is greater than the maximum rate
permissible by law that a court of competent jurisdiction shall deem applicable
hereto (which under the laws of the State of California shall be deemed to be
the laws relating to permissible rates of interest on commercial loans) (the
“Maximum Rate”). If a court of competent jurisdiction shall finally determine
that Borrower has actually paid to Lender an amount of interest in excess of the
amount that would have been payable if all of the Secured Obligations had at all
times borne interest at the Maximum Rate, then such excess interest actually
paid by Borrower shall be applied as follows: first, to the payment of the
Secured Obligations consisting of the outstanding principal; second, after all
principal is repaid, to the payment of Lender’s accrued interest, costs,
expenses, professional fees and any other Secured Obligations; and third, after
all Secured Obligations are repaid, the excess (if any) shall be refunded to
Borrower.

 

2.3           Default Interest. In the event any payment is not paid on the
scheduled payment date, an amount equal to 5% of the past due amount shall be
payable on demand. In addition, upon the occurrence and during the continuation
of an Event of Default hereunder, all Secured Obligations, including principal,
interest, compounded interest, and professional fees, shall bear interest at a
rate per annum equal to the rate set forth in Section 2.1(c) plus 5% per annum.
In the event any interest is not paid when due hereunder, delinquent interest
shall be added to principal and shall bear interest on interest, compounded at
the rate set forth in Section 2.1(c) or this Section 2.3, as applicable.

 

2.4           Prepayment. At its option upon at least seven (7) Business Days
prior notice to Agent, Borrower may prepay all, but not less than all, of the
outstanding Advance by paying the entire principal balance and all accrued and
unpaid interest thereon, together with a prepayment charge in an amount equal to
the following percentage of the Advance amounts being prepaid (a “Prepayment
Charge”): (i) if the Advance amounts are prepaid during any of the first 12
months after the Closing Date, 3.00%; (ii) if the Advance amounts are prepaid
during the period commencing after 12 months but on or prior to 24 months after
the Closing Date, 2.00%; and (iii) if the Advance amounts are paid during any
period after 24 months following the Closing Date and prior to the Term Loan
Maturity Date, 1.00%. Borrower agrees that the Prepayment Charge is a reasonable
calculation of Lender’s lost profits in view of the difficulties and
impracticality of determining actual damages resulting from an early repayment
of the Advance. Upon the occurrence of a Change in Control, Borrower shall
prepay the outstanding amount of all principal and accrued interest through the
prepayment date and all unpaid fees and expenses accrued to the date of
repayment (including the End of Term Charge) together with the applicable
Prepayment Charge.

 



 

 

 

2.5          Optional Payment of Principal by Conversion to Common Stock.

 

(a)          Borrower Election for Payment in Cash or Conversion to Common
Stock. Subject to satisfaction of the Conversion Conditions and compliance with
the other terms and conditions of this Section 2.5, Borrower may elect to pay,
in whole or in part, any regularly scheduled installment of principal (a
“Principal Installment Payment”) up to an aggregate maximum amount of $1,000,000
by converting a portion of the principal of the Loan into shares of Common Stock
in lieu of payment thereof in cash (such option, a “Conversion Option”). In
order to validly exercise a Conversion Option, Borrower (A) must deliver written
notice thereof, in the form attached hereto as Exhibit I, to Agent (a
“Conversion Election Notice”) five (5) days prior to the applicable due date of
the applicable Principal Installment Payment (the “Principal Installment Due
Date”) and (B) shall (provided that Borrower’s transfer agent is participating
in the Fast Automated Securities Transfer Program of the Depository Trust
Company) credit to Agent by no later than the first trading day following the
applicable Principal Installment Due Date (such date, the “Delivery Date”) such
aggregate number of shares of Common Stock to be issued to Lender with respect
to such Conversion Election Notice, as determined in accordance with this
Section 2.5 (which shares shall be free of any restrictions on transfer). All
payments in respect of a Principal Installment Payment otherwise shall be made
in cash, unless (A) Borrower timely delivers a Conversion Election Notice in
accordance with this Section 2.5, (B) Borrower timely credits the shares of
Common Stock to Lender, free of restrictive legends, in accordance with this
Section 2.5 and (C) the Conversion Conditions are satisfied in respect of such
payment. A Conversion Election Notice, once delivered by Borrower, shall be
irrevocable unless otherwise agreed in writing by Lender. If Borrower elects to
make a Principal Installment Payment, in whole or in part, through conversion of
such amount into shares of Common Stock, the number of such shares of Common
Stock to be issued in respect of such Principal Installment Payment shall be
equal to the number determined by dividing (x) the applicable portion of such
Principal Installment Payment by (y) $4.69 (the “Fixed Conversion Price”);
provided, however, that upon the occurrence of any stock split, stock dividend,
combination of shares or reverse stock split pertaining to the Common Stock, the
Fixed Conversion Price shall be proportionately increased or decreased as
necessary to reflect the proportionate change in the shares of Common Stock
issued and outstanding as a result of such stock split, stock dividend,
combination of shares or reverse stock split. Any shares of Common Stock issued
pursuant to a Conversion Election Notice shall be deemed to be issued upon the
applicable Principal Installment Due Date.

 

(b)          Conversion Conditions. Notwithstanding the foregoing, Borrower’s
right to deliver, and Lender’s obligation to accept, shares of Common Stock in
lieu of payment in cash of a Principal Installment Payment is subject to the
satisfaction of each of the following conditions (the “Conversion Conditions”)
as of the applicable Delivery Date:

 

(A)         the closing price of the shares of Common Stock as reported on the
NASDAQ Capital Market (the “NASDAQ”) for each of the seven (7) consecutive
trading days immediately preceding such Delivery Date shall be greater than or
equal to the Fixed Conversion Price;

 

(B)         the Common Stock issued in connection with any such payment does not
exceed 20% of the total trading volume of the Common Stock for the twenty-two
(22) consecutive trading days immediately prior to and including such Delivery
Date;

 



 

 



 



(C)         only one Conversion Election Notice may be given in any calendar
month following the Amortization Date;

 

(D)         the aggregate principal amount to be paid in shares of Common Stock
pursuant to Section 2.5(a) shall not exceed $1,000,000;

 

(E)         the Common Stock is (and was on each of the 22 consecutive trading
days immediately preceding such Delivery Date) quoted or listed on the NASDAQ or
another Eligible Market;

 

(F)         a registration statement is effective and available for the resale
of all of the shares of Common Stock to be delivered on such Delivery Date, or
such shares of Common Stock are eligible for resale to the public pursuant to
Rule 144 without any limitation;

 

(G)         after giving effect to the issuance of such shares of Common Stock
to Lender, Lender would not (x) beneficially own, together with its Affiliates,
Common Stock in excess of the limitations specified in Section 2.5(d) and (y)
have been issued shares of Common Stock pursuant to all Conversion Election
Notices in an aggregate amount in excess of the Cap;

 

(H)         as of such Delivery Date, there is no outstanding Event of Default
and there is no breach or default that, if left uncured, would reasonably be
expected to result in an Event of Default; and

 

(I)          Borrower shall have sufficient authorized but unissued shares of
Common Stock to provide for the issuance of the shares of Common Stock pursuant
to the Conversion Election Notice. If any of the Conversion Conditions are not
satisfied as of a Delivery Date, Borrower shall not be permitted to pay, and
Lender shall not be obligated to accept, the Principal Installment Payment in
shares of Common Stock, and Borrower shall instead pay such principal amount in
cash; provided, however, that the Conversion Conditions set forth in clauses
(A), (B), (C), (E), (F) and (H) above may be waived by a writing executed by
both Borrower and Lender. In the event Borrower is relying upon an effective
registration statement to satisfy clause (F) of the Conversion Conditions, each
of Borrower and Lender shall provide customary indemnification to one another
with respect to such registration statement in a form acceptable to Borrower and
Lender. By no later than the first trading day following the Delivery Date,
Borrower shall (provided that Borrower’s transfer agent is participating in the
Fast Automated Securities Transfer Program of the Depository Trust Company)
credit to Lender the shares of Common Stock to be delivered by Borrower with
respect to the portion of the Principal Installment Payment being paid in shares
of Common Stock.

 



 

 

 

(c)          Lender Election for Payment in Cash or Conversion to Common Stock.
Subject to satisfaction of the Conversion Conditions and compliance with the
other terms and conditions of this Section 2.5, with respect to any Principal
Installment Payment scheduled to be paid by Borrower, Lender may elect to
receive such payment in Common Stock by requiring Borrower to effect a
Conversion Option. In order to exercise its right to require Borrower to effect
a Conversion Option, Lender shall deliver a Conversion Election Notice to
Borrower five (5) days prior to the applicable Principal Installment Due Date.
Borrower shall (provided that Borrower’s transfer agent is participating in the
Fast Automated Securities Transfer Program of the Depository Trust Company)
credit to Lender by no later than the Delivery Date such aggregate number of
shares of Common Stock to be issued to Lender with respect to such Conversion
Election Notice, as determined in accordance with this Section 2.5 (which shares
shall be free of any restrictions on transfer), by no later than the first
trading day following the applicable Delivery Date. A Conversion Election
Notice, once delivered by Lender, shall be irrevocable unless otherwise agreed
in writing by Borrower. If Lender elects to receive a Principal Installment
Payment in whole or in part through conversion of such amount into shares of
Common Stock, the number of such shares of Common Stock to be issued in respect
of such Principal Installment Payment shall be equal to the number determined by
dividing (x) the applicable portion of such Principal Installment Payment by (y)
the Fixed Conversion Price; provided, however, that upon the occurrence of any
stock split, stock dividend, combination of shares or reverse stock split
pertaining to the Common Stock, the Fixed Conversion Price shall be
proportionately increased or decreased as necessary to reflect the proportionate
change in the shares of Common Stock issued and outstanding as a result of such
stock split, stock dividend, combination of shares or reverse stock split. Any
shares of Common Stock issued pursuant to a Conversion Election Notice shall be
deemed to be issued upon the applicable Principal Installment Due Date.
Notwithstanding the foregoing, Lender’s right to receive, and Borrower’s
obligation to issue, shares of Common Stock in lieu of payment in cash of a
Principal Installment Payment is conditioned on the satisfaction of each of the
following conditions as of such Delivery Date: (A) only one Conversion Election
Notice may be given in any calendar month during the term of this Agreement; and
(B) the aggregate principal amount to be paid in shares of Common Stock pursuant
to Section 2.5 shall not exceed $1,000,000.

 

(d)          Beneficial Ownership Limitation. Notwithstanding any provision
herein to the contrary, Lender, together with its Affiliates, shall not be
permitted to beneficially own a number of shares of Common Stock (other than
shares that may be deemed beneficially owned except for being subject to a
limitation analogous to the limitation contained in this Section 2.5(d) in
excess of 9.99% of the number of shares of Common Stock then issued and
outstanding, it being the intent of Borrower and Lender that Lender, together
with its Affiliates, not be deemed at any time to have the power to vote or
dispose of greater than 9.99% of the number of shares of Common Stock issued and
outstanding at any time; provided, however, that Lender shall have the right,
upon 61 days’ prior written notice to Borrower, to waive the 9.99% limitation of
this subsection. Notwithstanding anything contained herein to the contrary,
Borrower shall not be permitted to issue to Lender, and Lender shall not be
required to accept, shares of Common Stock pursuant to a Conversion Election
Notice if and to the extent such issuance, when taking together with all other
issuances pursuant to prior Conversion Election Notices, would result in (A) the
issuance of more than 19.99% of the Common Stock outstanding as of the date of
this Agreement or (B) Lender, together with its Affiliates, beneficially owning
in excess of 19.99% of the outstanding Common Stock (each of clauses (A) and (B)
are referred to herein as the “Cap”). As used herein, beneficial ownership shall
be determined in accordance with Section 13(d) of the 1934 Act. For any reason
at any time, upon written or oral request of Lender, Borrower shall within one
business day confirm orally and in writing to Lender the number of shares of
Common Stock then issued and outstanding as of any given date.

 



 

 

 

(e)          Rule 144. With a view to making available to Lender the benefits of
Rule 144 under the Securities Act of 1933, as amended (including any successor
rule, “Rule 144”) and any other rule or regulation of the Securities and
Exchange Commission (the “SEC”) that may at any time permit Lender to sell
shares of Common Stock issued pursuant to Section 2.5 to the public without
registration, Borrower covenants and agrees to: (i) make and keep public
information available, as those terms are understood and defined in Rule 144,
until six (6) months after such date as all of the shares of Common Stock issued
pursuant to Section 2.5 may be sold without restriction by Lender pursuant to
Rule 144 or any other rule of similar effect; (ii) file with the SEC in a timely
manner (or obtain extensions in respect thereof and file within the applicable
grace period) all reports and other documents required to be filed by Borrower
under the 1934 Act; and (iii) furnish to Lender upon request, as long as Lender
owns any shares of Common Stock issued pursuant to Section 2.5, such information
as Lender or Agent may reasonably request and that is reasonably necessary to
ensure compliance with Rule 144 (or any successor rule thereto).

 

(f)          Stock Reservation. Borrower covenants and agrees to reserve from
its duly authorized capital stock not less than the number of shares of Common
Stock that may be issuable upon payment of any Principal Installment Payment
pursuant to Section 2.5. Borrower further represents, warrants and covenants
that, upon issuance of any shares of Common Stock pursuant to Section 2.5, such
shares of Common Stock shall be validly issued, fully paid and non-assessable
and free from all preemptive or similar rights, taxes, liens and charges with
respect to the issue thereof.

 

(g)          Authorization. For so long as Lender holds any shares of Common
Stock issued pursuant to Section 2.5, Borrower shall maintain the Common Stock’s
authorization for listing on NASDAQ (or on another Eligible Market) and Borrower
shall not take any action which would reasonably be expected to result in the
delisting or suspension of the Common Stock on NASDAQ (or other Eligible Market
on which the Common Stock is listed).

 

2.6           End of Term Charge. On the earliest to occur of (i) the Term Loan
Maturity Date, (ii) the date that Borrower prepays the outstanding Secured
Obligations, or (iii) the date that the Secured Obligations become due and
payable, Borrower shall pay Lender an amount equal to $245,000 (the “End of Term
Charge”). Notwithstanding the required payment date of the End of Term Charge,
it shall be deemed earned by Lender as of the Closing Date.

 

2.7           Notes. If requested by Lender in a written notice to Borrower,
Borrower shall execute and deliver to Lender (and/or, if applicable and if so
specified in such notice, to any Person who is an assignee of Lender pursuant to
Section 11.13) (promptly after Borrower’s receipt of such notice) a Note or
Notes to evidence Lender’s Loans.

 



 

 

 

2.8           Pro Rata Treatment. Each payment (including prepayment) on account
of any fee and any reduction of the Term Loan shall be made pro rata according
to the Term Commitments of the relevant Lender.

 

SECTION 3.      SECURITY INTEREST

 

As security for the prompt, complete and indefeasible payment when due (whether
on the payment dates or otherwise) of all the Secured Obligations, Borrower
(including, for the avoidance of doubt, the Parent Company upon its delivery of
a Joinder Agreement to Agent) grants to Agent a security interest in all of
Borrower’s right, title, and interest in and to the following personal property
whether now owned or hereafter acquired (collectively, the “Collateral”): (a)
Receivables; (b) Equipment; (c) Fixtures; (d) General Intangibles (other than
Intellectual Property); (e) Inventory; (f) Investment Property; (g) Deposit
Accounts; (h) Cash; (i) Goods; and all other tangible and intangible personal
property of Borrower whether now or hereafter owned or existing, leased,
consigned by or to, or acquired by, Borrower and wherever located, and any of
Borrower’s property in the possession or under the control of Agent; and, to the
extent not otherwise included, all Proceeds of each of the foregoing and all
accessions to, substitutions and replacements for, and rents, profits and
products of each of the foregoing; provided, however, that the Collateral shall
include all Accounts and General Intangibles that consist of rights to payment
and proceeds from the sale, licensing or disposition of all or any part, or
rights in, the Intellectual Property (the “Rights to Payment”). Notwithstanding
the foregoing, if a judicial authority (including a U.S. Bankruptcy Court) holds
that a security interest in the underlying Intellectual Property is necessary to
have a security interest in the Rights to Payment, then the Collateral shall
automatically, and effective as of the date of this Agreement, include the
Intellectual Property to the extent necessary to permit perfection of Agent’s
security interest in the Rights to Payment. Notwithstanding the broad grant of
the security interest set forth this Section 3, the Collateral shall not include
(i) Intellectual Property, (ii) more than 65% of the presently existing and
hereafter arising issued and outstanding shares of capital stock owned by
Borrower in any Foreign Subsidiary and (iii) nonassignable licenses or
contracts, which by their terms require the consent of the licensor thereof or
another party (but only to the extent such prohibition on transfer is
enforceable under applicable law, including, without limitation, Sections 9406,
9407 and 9408 of the UCC).

 

SECTION 4.      CONDITIONS PRECEDENT TO LOAN

 

The obligations of Lender to make the Loan hereunder are subject to the
satisfaction of the conditions set forth in Section 4.1, Section 4.2 and Section
4.3.

 

4.1         Closing Date Conditions. On or prior to the Closing Date, Borrower
shall have delivered to Agent the following:

 

(a)          executed originals of the Loan Documents to which Borrower is a
party, Account Control Agreements, and all other documents and instruments
reasonably required by Agent to effectuate the transactions contemplated hereby
or to create and perfect the Liens of Agent with respect to all Collateral, in
all cases in form and substance reasonably acceptable to Agent;

 



 

 

 

(b)          certified copy of resolutions of Borrower’s board of directors
evidencing approval of the Loan and other transactions evidenced by the Loan
Documents to which Borrower is a party;

 

(c)          certified copies of the Certificate of Incorporation and the
Bylaws, as amended through the Closing Date, of Borrower;

 

(d)          a certificate of good standing for Borrower from the Secretary of
State of the State of Delaware and similar certificates from all other
jurisdictions in which it does business and where the failure to be qualified
would result in a Material Adverse Effect;

 

(e)          payment of the Facility Charge and reimbursement of Agent’s and
Lender’s current expenses reimbursable pursuant to this Agreement, which amounts
may be deducted from the initial Advance; and

 

(f)          such other documents as Agent may reasonably request.

 

4.2         Advance Date Conditions. On the Advance Date:

 

(a)          Agent shall have received (i) an Advance Request for the Advance as
required by Section 2.1(b), duly executed by Borrower’s Chief Executive Officer
or Chief Financial Officer; (ii) any other documents Agent may reasonably
request with respect to the Advance; and (iii) the amounts payable pursuant to
Section 4.1(e), if not otherwise paid on the Closing Date, which amounts may be
deducted from the Advance.

 

(b)          The Parent Company shall have delivered (i) a duly executed Joinder
Agreement and a duly executed Warrant; (ii) a certified copy of resolutions of
the Parent Company’s board of directors evidencing approval of the Loan, the
Warrant and the transactions and agreements contemplated by the Loan Documents;
(iii) a counter-part signature page to the Perfection Certificate, originally
dated June 11, 2015 (the “Perfection Certificate”); and (iv) if not previously
delivered to Agent, (a) a fully executed Account Control Agreement with respect
to the Deposit Account into which the proceeds of the Advance are to be
deposited, and (b) any other Deposit Accounts of a Borrower with cash balances
then-greater than, in the aggregate, $250,000.

 

(c)          (A) The representations and warranties set forth in (i) this
Agreement, (ii) the Joinder Agreement, (iii) Section 9 of the Warrant, and (iv)
each other agreement to which the Parent Company and any Borrower is a party
shall be true and correct in all material respects on and as of the Advance Date
with the same effect as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date; and (B)
the information set forth in the Perfection Certificate shall be true and
correct in all respects as of the Advance Date (except for such changes to the
Perfection Certificate as approved by Agent, acting reasonably).

 



 

 

 

(d)          The Parent Company and each other Borrower shall be in compliance
with all the terms and provisions set forth herein and in each other Loan
Document on its part to be observed or performed, and at the time of and
immediately after such Advance no Event of Default shall have occurred and be
continuing.

 

(e)          The Merger shall have been consummated

 

(f)          The Pulmatrix Private Placement (as defined in the Form S-4) shall
have been consummated in accordance with the Pulmatrix Private Placement SPA (as
defined in the Form S-4).

 

(g)          The conversion the Outstanding Notes (as defined in the Form S-4)
shall have been consummated in accordance with the Conversion and Termination
Agreement (as defined in the Form S-4).

 

(h)          Borrower shall have satisfied, in all respects, the condition set
forth Section 7.3(h) of that certain Agreement and Plan of Merger, dated March
13, 2015, by and among Parent Company, Borrower and Ruthigen Merger Corp, and
such condition shall have not been waived in connection with the consummation of
the Merger.

 

(i)          The Advance Request shall be deemed to constitute a representation
and warranty by Borrower (including, for the avoidance of doubt, the Parent
Company) on the Advance Date as to the matters specified in paragraphs (b)—(h)
of this Section 4.2 and as to the matters set forth in the Advance Request, and
each Borrower shall provide such other evidence as may requested by Lender in
connection with Lender’s verification of the condition specified in Section
4.2(h); provided, however, if the Parent Company is not a signatory to the
Advance Request, the Parent Company shall deliver a separate certificate that
shall be deemed to constitute a representation and warranty by Parent Company on
the Advance Date as to the matters specified in paragraphs (b)—(h) of this
Section 4.2 and as to the other matters set forth in the Advance Request.

 

4.3           No Default. As of the Closing Date and the Advance, (i) no fact or
condition exists that would (or would, with the passage of time, the giving of
notice, or both) constitute an Event of Default and (ii) no event that has had
or would reasonably be expected to result in a Material Adverse Effect has
occurred and is continuing.

 

SECTION 5.      REPRESENTATIONS AND WARRANTIES OF BORROWER

 

Borrower represents and warrants that:

 

5.1           Corporate Status. Borrower is a corporation duly organized,
legally existing and in good standing under the laws of the State of Delaware,
and is duly qualified as a foreign corporation in all jurisdictions in which the
nature of its business or location of its properties require such qualifications
and where the failure to be qualified could reasonably be expected to result in
a Material Adverse Effect. Borrower’s present name, former names (if any),
locations, place of formation, tax identification number, organizational
identification number and other information are correctly set forth in Exhibit
C, as may be updated by Borrower in a written notice (including any Compliance
Certificate) provided to Agent after the Closing Date.

 



 

 

 

5.2           Collateral. Borrower owns the Collateral and the Intellectual
Property free of all Liens, except for Permitted Liens. Borrower has the power
and authority to grant to Agent a Lien in the Collateral as security for the
Secured Obligations.

 

5.3           Consents. Borrower’s execution, delivery and performance of this
Agreement and all other Loan Documents to which it is a party, (i) have been
duly authorized by all necessary corporate action of Borrower, (ii) will not
result in the creation or imposition of any Lien upon the Collateral, other than
Permitted Liens and the Liens created by this Agreement and the other Loan
Documents, (iii) do not violate any provisions of Borrower’s Certificate of
Incorporation or bylaws, (iv) do not violate any, law, regulation, order,
injunction, judgment, decree or writ to which Borrower is subject, where the
failure to comply with any such law, regulation, order, injunction, decree or
writ would result in a Material Adverse Effect, and (v) except as described on
Schedule 5.3, do not violate any material contract or material agreement or
require the consent or approval of any other Person. The individual or
individuals executing the Loan Documents are duly authorized to do so.

 

5.4           Material Adverse Effect. No event that has had or could reasonably
be expected to result in a Material Adverse Effect has occurred and is
continuing. Borrower is not aware of any event likely to occur that is
reasonably expected to result in a Material Adverse Effect.

 

5.5           Actions Before Governmental Authorities. Except as described on
Schedule 5.5, there are no actions, suits or proceedings at law or in equity or
by or before any governmental authority now pending or, to the knowledge of
Borrower, threatened against or affecting Borrower or its property, that would,
if adversely determined against Borrower, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

 

5.6           Laws. Borrower is not in violation of any law, rule or regulation,
or in default with respect to any judgment, writ, injunction or decree of any
governmental authority, where such violation or default would reasonably
expected to result in a Material Adverse Effect. Borrower is not in default in
any manner under any provision of any agreement or instrument evidencing
Indebtedness, or any other material agreement to which it is a party or by which
it is bound.

 

5.7           Information Correct and Current. No information, report, Advance
Request, financial statement, exhibit or schedule furnished, by or on behalf of
Borrower to Agent in connection with any Loan Document or included therein or
delivered pursuant thereto contained, or, when taken as a whole, contains or
will contain any material misstatement of fact or, when taken together with all
other such information or documents, omitted, omits or will omit to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were, are or will be made, not misleading at the
time such statement was made or deemed made. Additionally, any and all financial
or business projections provided by Borrower to Agent, whether prior to or after
the Closing Date shall be (or, in the case of any such information provided
prior to the Closing Date, were) (i) provided in good faith and based on the
most current data and information available to Borrower, and (ii) the most
current of such projections provided to Borrower’s Board of Directors.

 



 

 

 

5.8           Tax Matters. Except as described on Schedule 5.8, (a) Borrower has
filed all federal, material state and material local tax returns that it is
required to file, (b) Borrower has duly paid or fully reserved for all material
taxes or installments thereof (including any interest or penalties) as and when
due, which have or may become due pursuant to such returns, and (c) Borrower has
paid or fully reserved for any material tax assessment received by Borrower for
the three (3) years preceding the Closing Date, if any (including any taxes
being contested in good faith and by appropriate proceedings).

 

5.9           Intellectual Property Claims. Borrower is the sole owner of, or
otherwise has the right to use, the Intellectual Property material to Borrower’s
business. Except as described on Schedule 5.9, (i) each of the material
Copyrights, Trademarks and Patents is valid and enforceable, (ii) no material
part of the Intellectual Property has been judged invalid or unenforceable, in
whole or in part, and (iii) no claim in writing has been made to Borrower that
any material part of the Intellectual Property violates the rights of any third
party. Exhibit D is a true, correct and complete list of each of Borrower’s
Patents, registered Trademarks, registered Copyrights, and material agreements
under which Borrower licenses Intellectual Property from third parties (other
than shrink-wrap software licenses), together with application or registration
numbers, as applicable, owned by Borrower or any Subsidiary, in each case as of
the Closing Date. Borrower is not in material breach of, nor has Borrower failed
to perform any material obligations under, any of the foregoing contracts,
licenses or agreements and, to Borrower’s knowledge, no third party to any such
contract, license or agreement is in material breach thereof or has failed to
perform any material obligations thereunder.

 

5.10         Intellectual Property. Except as described on Schedule 5.10,
Borrower has all material rights with respect to Intellectual Property necessary
or material in the operation or conduct of Borrower’s business as currently
conducted and proposed to be conducted by Borrower. Without limiting the
generality of the foregoing, and in the case of Licenses, except for
restrictions that are unenforceable under Division 9 of the UCC, Borrower has
the right, to the extent required to operate Borrower’s business, to freely
transfer, license or assign Intellectual Property necessary or material in the
operation or conduct of Borrower’s business as currently conducted and proposed
to be conducted by Borrower, without condition, restriction or payment of any
kind (other than license payments in the ordinary course of business) to any
third party, and Borrower owns or has the right to use, pursuant to valid
licenses, all software development tools, library functions, compilers and all
other third-party software and other items that are material to Borrower’s
business and used in the design, development, promotion, sale, license,
manufacture, import, export, use or distribution of Borrower Products except
customary covenants in inbound license agreements and equipment leases where
Borrower is the licensee or lessee.

 



 

 

 

5.11         Borrower Products. Except as described on Schedule 5.11, no
material Intellectual Property owned by Borrower or Borrower Product has been or
is subject to any actual or, to the knowledge of Borrower, threatened
litigation, proceeding (including any proceeding in the United States Patent and
Trademark Office or any corresponding foreign office or agency) or outstanding
decree, order, judgment, settlement agreement or stipulation that restricts in
any manner Borrower’s use, transfer or licensing thereof or that may affect the
validity, use or enforceability thereof. To the Borrower’s knowledge, there is
no decree, order, judgment, agreement, stipulation, arbitral award or other
provision entered into in connection with any litigation or proceeding that
obligates Borrower to grant licenses or ownership interest in any future
Intellectual Property related to the operation or conduct of the business of
Borrower or Borrower Products. Borrower has not received any written notice or
claim, or, to the knowledge of Borrower, oral notice or claim, challenging or
questioning Borrower’s ownership in any Intellectual Property that is necessary
or material to the operation of the Borrower’s business (or written notice of
any claim challenging or questioning the ownership in any licensed Intellectual
Property of the owner thereof) or suggesting that any third party has any claim
of legal or beneficial ownership with respect thereto nor, to Borrower’s
knowledge, is there a reasonable basis for any such claim. To the Borrower’s
knowledge, neither Borrower’s use of its Intellectual Property nor the
production and sale of Borrower Products infringes the Intellectual Property or
other rights of any other Person.

 

5.12         Financial Accounts. Exhibit E, as may be updated by Borrower in a
written notice provided to Agent after the Closing Date, is a true, correct and
complete list of (a) all banks and other financial institutions at which
Borrower or any Subsidiary maintains Deposit Accounts and (b) all institutions
at which Borrower or any Subsidiary maintains an account holding Investment
Property, and such exhibit correctly identifies the name, address and telephone
number of each bank or other institution, the name in which the account is held,
a description of the purpose of the account, and the complete account number
therefor.

 

5.13         Employee Loans. Borrower has no outstanding loans to any employee,
officer or director of Borrower nor has Borrower guaranteed the payment of any
loan made to an employee, officer or director of Borrower by a third party.

 

5.14         Capitalization and Subsidiaries. Borrower’s (not including Parent
Company’s) capitalization as of the Closing Date is set forth on Schedule 5.14
annexed hereto. Borrower does not own any stock, partnership interest or other
securities of any Person, except for Permitted Investments. Parent Company’s
capitalization is as set forth in its reports filed with the SEC on Edgar.
Attached as Schedule 5.14, as may be updated by Borrower in a written notice
provided after the Closing Date, is a true, correct and complete list of each
Subsidiary.

 

SECTION 6.       INSURANCE; INDEMNIFICATION

 

6.1           Coverage. Borrower shall cause to be carried and maintained
commercial general liability insurance, on an occurrence form, against risks
customarily insured against in Borrower’s line of business. Such risks shall
include the risks of bodily injury, including death, property damage, personal
injury and advertising injury Borrower must maintain a minimum of $2,000,000 of
commercial general liability insurance for each occurrence. Borrower has and
agrees to maintain a minimum of $2,000,000 of directors’ and officers’ insurance
for each occurrence and $5,000,000 in the aggregate. So long as there are any
Secured Obligations outstanding, Borrower shall also cause to be carried and
maintained commercially reasonable insurance upon the Collateral, insuring
against such risks of physical loss or damage from such causes as are typically
covered by commercially reasonable insurance policies customary for companies
engaged in businesses similar to the business of the Borrower, in an amount not
less than the full replacement cost of the Collateral, provided that such
insurance may be subject to standard exceptions and deductibles.

 



 

 

 

6.2           Certificates. Borrower shall deliver to Agent certificates of
insurance that evidence Borrower’s compliance with its insurance obligations in
Section 6.1 and the obligations contained in this Section 6.2; provided,
however, with respect to Borrower’s directors’ and officers’ insurance, borrower
shall deliver to Agent such certificates of insurance within 10 Business Days
following the Closing Date. Borrower’s insurance certificate shall state Agent
is an additional insured for commercial general liability, a loss payee for all
risk property damage insurance, subject to the insurer’s approval, and a loss
payee for property insurance and additional insured for liability insurance for
any future insurance that Borrower may acquire from such insurer. Attached to
the certificates of insurance will be additional insured endorsements for
liability and lender’s loss payable endorsements for all risk property damage
insurance. Borrower shall provide a minimum of 30 days advance written notice to
Agent of any cancellation or any other change adverse to Agent’s interests,
under any insurance policy maintained by Borrower. Any failure of Agent to
scrutinize such insurance certificates for compliance is not a waiver of any of
Agent’s rights, all of which are reserved.

 

6.3           Indemnity. Borrower agrees to indemnify and hold Agent, Lender and
their officers, directors, employees, agents, in-house attorneys,
representatives and shareholders (each, an “Indemnified Person”) harmless from
and against any and all claims, costs, expenses, damages and liabilities
(including such claims, costs, expenses, damages and liabilities based on
liability in tort, including strict liability in tort), including reasonable
attorneys’ fees and disbursements and other costs of investigation or defense
(including those incurred upon any appeal) (collectively, “Liabilities”), that
may be instituted or asserted against or incurred by such Indemnified Person as
the result of credit having been extended, suspended or terminated under this
Agreement and the other Loan Documents or the administration of such credit, or
in connection with or arising out of the transactions contemplated hereunder and
thereunder, or any actions or failures to act in connection therewith, or
arising out of the disposition or utilization of the Collateral, excluding in
all cases Liabilities to the extent resulting from any Indemnified Person’s
gross negligence or willful misconduct. Borrower agrees to pay, and to save
Agent and Lender harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all excise, sales or other similar
taxes (other than Excluded Taxes) that may be payable or determined to be
payable with respect to any of the Collateral or this Agreement. In no event
shall Borrower or any Indemnified Person be liable on any theory of liability
for any special, indirect, consequential or punitive damages (including any loss
of profits, business or anticipated savings).

 

SECTION 7.      COVENANTS OF BORROWER

 

Borrower agrees as follows:

 

7.1           Financial Reports. Borrower (which shall mean the Parent Company
upon its delivery of a Joinder Agreement to Agent) shall furnish to Agent the
financial statements and reports listed hereinafter (the “Financial
Statements”):

 



 

 

 

(a)          as soon as practicable (and in any event within 30 days) after the
end of each month, unaudited interim and year-to-date financial statements as of
the end of such month (prepared on a consolidated and consolidating basis, if
applicable), including balance sheet and related statements of income and cash
flows accompanied by a report detailing any material contingencies (including
the commencement of any material litigation by or against Borrower) or any other
occurrence that would reasonably be expected to result in a Material Adverse
Effect, all certified by Borrower’s Chief Executive Officer or Chief Financial
Officer to the effect that they have been prepared in accordance with GAAP,
except (i) for the absence of footnotes, (ii) that they are subject to normal
year end adjustments, and (iii) they do not contain certain non-cash items that
are customarily included in quarterly and annual financial statements;

 

(b)          as soon as practicable (and in any event within 45 days) after the
end of each of the first three calendar quarters during each fiscal year,
unaudited interim and year-to-date financial statements as of the end of such
calendar quarter (prepared on a consolidated and consolidating basis, if
applicable), including balance sheet and related statements of income and cash
flows accompanied by a report detailing any material contingencies (including
the commencement of any material litigation by or against Borrower) or any other
occurrence that would reasonably be expected to result in a Material Adverse
Effect, certified by Borrower’s Chief Executive Officer or Chief Financial
Officer to the effect that they have been prepared in accordance with GAAP,
except (i) for the absence of footnotes, and (ii) that they are subject to
normal year end adjustments; as well as the most recent capitalization table for
Borrower, including the weighted average exercise price of stock options;

 

(c)          as soon as practicable (and in any event within 90 days) after the
end of each fiscal year, unqualified audited financial statements as of the end
of such year (prepared on a consolidated and consolidating basis, if
applicable), including balance sheet and related statements of income and cash
flows, and setting forth in comparative form the corresponding figures for the
preceding fiscal year, certified by a firm of independent certified public
accountants selected by Borrower and reasonably acceptable to Agent, accompanied
by any management report from such accountants;

 

(d)          as soon as practicable (and in any event within 30 days) after the
end of each month, a Compliance Certificate in the form of Exhibit F;

 

(e)          as soon as practicable (and in any event within seven (7) days)
after the end of each month, a report showing agings of accounts receivable and
accounts payable;

 

(f)          promptly after the sending or filing thereof, as the case may be,
copies of any proxy statements, financial statements or reports that Borrower
has made available to its stockholders and copies of any regular, periodic and
special reports or registration statements that Borrower files with the SEC or
any governmental authority that may be substituted therefor, or any national
securities exchange; provided, that Borrower shall not be required to furnish to
Agent any reports, registration statements or other documents that are publicly
available on the SEC’s website so long as Borrower notifies Agent of the
availability of such materials in accordance with the last two sentences of this
Section 7.1;

 

(g)          at the same time and in the same manner as it gives to its
directors, copies of all notices, minutes, consents and other materials that
Borrower provides to its directors in connection with meetings of the Board of
Directors, and within 30 days after each such meeting, minutes of such meeting,
provided that in all cases Borrower may exclude confidential compensation
information and information that may be subject to attorney-client privilege;
and

 



 

 

 

(h)          financial and business projections promptly following their
approval by Borrower’s Board of Directors, and in any event, within 90 days
prior to the end of Borrower’s fiscal year, as well as budgets and operating
plans.

 

Borrower shall not (without the consent of Agent, such consent not to be
unreasonably withheld or delayed), make any change in its (a) accounting
policies or reporting practices, except as required by GAAP or (b) fiscal years
or fiscal quarters. Borrower hereby represents and confirms that Borrower’s
fiscal year ends on December 31.

 

Notwithstanding anything to the contrary in this Section 7.1, following
consummation of the Merger, Borrower shall not be required to deliver any
financial statements to the Agent under clause (b) or clause (c) above with
respect to any period for which it has timely filed its Form 10-K or Form 10-Q,
as the case may be, with the SEC; provided, that such Form 10-K or Form 10-Q, as
the case may be, is publicly available on the SEC’s website (or a similar
website) within the time periods permitted by this Section 7.1 and Borrower
promptly notifies Agent in writing (which may be by electronic mail) of the
posting of any such documents. To the extent any documents required to be
delivered pursuant to the terms hereof are included in materials otherwise filed
with the SEC, Borrower may deliver such documents by e-mailing to Agent a link
of the applicable filing posted on the SEC website.

 

The executed Compliance Certificate may be sent via facsimile to Agent at
(650) 473-9194 or via e-mail to financialstatements@herculestech.com or
asherwindt@herculestech.com. All Financial Statements that may be required to be
delivered pursuant to Section 7.1(a), Section 7.1(b) and Section 7.1(c) shall be
sent via e-mail to the following addresses:
financialstatements@herculestech.com, asherwindt@herculestech.com, and
legal@herculestech.com, provided, that if e-mail is not available or sending
such Financial Statements via e-mail is not possible, they shall be sent via
facsimile to Agent at: (866) 468-8916, attention Chief Investment Officer.

 

7.2           Management Rights. Borrower shall permit any representative that
Agent or Lender authorizes, including its attorneys and accountants, to inspect
the Collateral and examine and make copies and abstracts of the books of account
and records of Borrower at reasonable times and upon reasonable notice during
normal business hours; provided, however, that so long as no Event of Default
has occurred and is continuing, such examinations shall be limited to no more
often than once per fiscal year; provided, further, however, in no event shall
the Borrower be required to provide access to any trade secrets, technical data
or other commercially sensitive information. In addition, any such
representative shall have the right to meet with management and officers of
Borrower to discuss such books of account and records. In addition, Agent or
Lender shall be entitled at reasonable times and intervals to consult with and
advise the management and officers of Borrower concerning significant business
issues affecting Borrower. Such consultations shall not unreasonably interfere
with Borrower’s business operations. The parties intend that the rights granted
Agent and Lender shall constitute “management rights” within the meaning of 29
C.F.R. Section 2510.3-101(d)(3)(ii), but that any advice, recommendations or
participation by Agent or Lender with respect to any business issues shall not
be deemed to give Agent or Lender, nor be deemed an exercise by Agent or Lender
of, control over Borrower’s management or policies.

 



 

 

 

7.3           Further Assurances. Borrower shall from time to time execute,
deliver and file, alone or with Agent, any financing statements, security
agreements, collateral assignments, notices, control agreements, or other
documents to perfect or give the highest priority to Agent’s Lien on the
Collateral. Borrower shall from time to time procure any instruments or
documents as may be reasonably requested by Agent, and take all further action
that may be necessary or desirable, or that Agent may reasonably request, to
perfect and protect the Liens granted hereby and thereby. In addition, and for
such purposes only, Borrower hereby authorizes Agent to execute and deliver on
behalf of Borrower and to file such financing statements, collateral
assignments, notices, control agreements, security agreements and other
documents without the signature of Borrower either in Agent’s name or in the
name of Agent as agent and attorney-in-fact for Borrower. Borrower shall use
reasonable efforts to protect and defend Borrower’s title to the Collateral and
Agent’s Lien thereon against all Persons claiming any interest adverse to
Borrower or Agent other than Permitted Liens. In addition to the foregoing,
within five (5) Business Days of the Advance Date, Borrower (a) shall deliver to
Agent a duly executed waiver and consent, in such form as agreed to in Agent’s
reasonable discretion, from the lessor (and as applicable, any sub-lessor) of
the property leased by Borrower for use as the Borrower’s corporate headquarters
following the Merger, and (b) shall use commercially reasonable efforts to
obtain bailee waivers, in such form as agreed to in Agent’s reasonable
discretion, from any Person in possession of property of Borrower with an
aggregate value greater than $500,000 (as reasonably determined by Borrower).

 

7.4           Indebtedness. Borrower shall not create, incur, assume, guarantee
or be or remain liable with respect to any Indebtedness, or permit any
Subsidiary so to do, other than Permitted Indebtedness, or prepay any
Indebtedness or take any actions which impose on Borrower an obligation to
prepay any Indebtedness, except for the conversion of Indebtedness into equity
securities and the payment of cash in lieu of fractional shares in connection
with such conversion.

 

7.5           Collateral; Negative Pledge. Borrower shall at all times keep the
Collateral and all other property and assets (including, without limitation,
Intellectual Property) used in Borrower’s business or in which Borrower now or
hereafter holds any interest free and clear from any legal process or Liens
whatsoever (except for Permitted Liens), and shall give Agent prompt written
notice of any legal process affecting the Collateral, the Intellectual Property,
and such other property and assets, or any Liens thereon; provided, however,
that the Collateral, the and such other property and assets may be subject to
Permitted Liens except that there shall be no Liens whatsoever on Intellectual
Property (other than any Lien in favor of Agent as permitted under this
Agreement). Borrower shall cause its Subsidiaries to protect and defend such
Subsidiary’s title to its assets from and against all Persons claiming any
interest adverse to such Subsidiary, and Borrower shall cause its Subsidiaries
at all times to keep such Subsidiary’s property and assets free and clear from
any legal process or Liens whatsoever (except for Permitted Liens, provided
however, that there shall be no Liens whatsoever on Intellectual Property of any
Subsidiary, other than any Lien in favor of Agent as permitted under this
Agreement), and shall give Agent prompt written notice of any legal process
affecting such Subsidiary’s assets. Borrower shall not agree with any Person
other than Agent or Lender not to encumber its property.

 



 

 

 

7.6           Investments. Borrower shall not directly or indirectly acquire or
own, or make any Investment in or to any Person, or permit any of its
Subsidiaries so to do, other than Permitted Investments.

 

7.7           Distributions. Borrower shall not, and shall not allow any
Subsidiary to, (a) repurchase or redeem any class of stock or other equity
interest other than pursuant to employee, director or consultant repurchase
plans or other similar agreements; provided, however, in each case the
repurchase or redemption price does not exceed the original consideration paid
for such stock or equity interest; (b) declare or pay any cash dividend or make
a cash distribution on any class of stock or other equity interest, except that
a Subsidiary may pay dividends or make distributions to another subsidiary or to
Borrower (including, for the avoidance of doubt, any Subsidiaries that execute a
Joinder Agreement); (c) lend money to any employees, officers or directors or
guarantee the payment of any such loans granted by a third party in excess of
$100,000 in the aggregate; or (d) waive, release or forgive any Indebtedness
owed by any employees, officers or directors in excess of $100,000 in the
aggregate.

 

7.8           Transfers. Except for Permitted Transfers, Borrower shall not, and
shall not allow any Subsidiary to, voluntarily or involuntarily transfer, sell,
lease, license, lend or in any other manner convey any equitable, beneficial or
legal interest in any material portion of its assets.

 

7.9           Mergers or Acquisitions. Other than the Merger, Borrower shall not
merge or consolidate, or permit any of its Subsidiaries to merge or consolidate,
with or into any other business organization (other than mergers or
consolidations of (a) a Subsidiary which is not a Borrower into another
Subsidiary or into Borrower or (b) a Borrower into another Borrower), or
acquire, or permit any of its Subsidiaries to acquire, all or substantially all
of the capital stock or property of another Person. For the avoidance of doubt,
this Section 7.9 shall not prohibit the acquisition (including by exclusive
license) of all or substantially all of the property of another Person to the
extent (i) that such property is comprised substantially of Intellectual
Property, (ii) the Borrower reasonably believes such acquisition is necessary in
order to protect its interests in its Intellectual Property, and (iii) such
acquisitions do not exceed $250,000 in any fiscal year.

 

7.10         Taxes. Borrower and its Subsidiaries shall pay when due all taxes,
fees or other charges of any nature whatsoever (together with any related
interest or penalties) now or hereafter imposed or assessed against (i)
Borrower, (ii) Agent or Borrower to the extent arising as a result of the Loan
Documents (other than Excluded Taxes), (iii) the Collateral or upon Borrower’s
ownership, possession, use, operation or disposition thereof, or (iv) upon
Borrower’s rents, receipts or earnings arising therefrom. Borrower shall file on
or before the due date therefor all personal property tax returns in respect of
the Collateral. Notwithstanding the foregoing, Borrower may contest, in good
faith and by appropriate proceedings, taxes for which Borrower maintains
adequate reserves therefor in accordance with GAAP.

 



 

 

 

7.11         Corporate Changes. Other than in connection with the Merger,
neither Borrower nor any Subsidiary shall change its corporate name, legal form
or jurisdiction of formation without 20 days’ prior written notice to Agent.
Neither Borrower nor any Subsidiary shall suffer a Change in Control, other than
the Merger. Neither Borrower nor any Subsidiary shall relocate its chief
executive office or its principal place of business unless: (i) it has provided
prior written notice to Agent; and (ii) such relocation shall be within the
continental United States. Neither Borrower nor any Subsidiary shall relocate
any item of Collateral (other than (x) sales of Inventory in the ordinary course
of business, (y) relocations of Equipment having an aggregate value of up to
$150,000 in any fiscal year, and (z) relocations of Collateral from a location
described on Exhibit C to another location described on Exhibit C) unless (i) it
has provided prompt written notice to Agent, (ii) such relocation is within the
continental United States and, (iii) if such relocation is to a third party
bailee, it has delivered a bailee agreement in form and substance reasonably
acceptable to Agent. Lender and Agent acknowledge that Parent Company will be
relocating its chief executive office and principal place of business to the
chief executive office and principal place of business of Borrower as described
in the Form S-4.

 

7.12         Deposit Accounts. Neither Borrower nor any Subsidiary shall
maintain any Deposit Accounts, or accounts holding Investment Property, except
with respect to which Agent has an Account Control Agreement; provided, however,
with respect to the Deposit Accounts of Parent Company, except as otherwise
required pursuant to Section 2.1 and Section 4.2(b)(iii), Borrower shall have
five (5) Business Days after the Advance Date to deliver Account Control
Agreements to Agent.

 

7.13         Subsidiaries. Borrower shall notify Agent of each Subsidiary formed
subsequent to the Closing Date and, within 15 days of formation, shall cause any
such Subsidiary to execute and deliver to Agent a Joinder Agreement.

 

7.14         Notification of Event of Default. Borrower shall notify Agent
immediately of the occurrence of any Event of Default.

 

SECTION 8.      RIGHT TO invest

 

Lender or its assignee or nominee, which assignee or nominee shall be an
Affiliate of Lender, shall have the right, in its discretion, to purchase
Borrower securities having an aggregate purchase price of up to $1,000,000 in
the Equity Event. Such right shall be on the same terms and conditions afforded
to other investors in the Equity Event.

 

SECTION 9.      EVENTS OF DEFAULT

 

The occurrence of any one or more of the following events shall be an Event of
Default:

 

9.1           Payments. Borrower fails to pay any amount of principal when due
under this Agreement or fails to pay accrued and unpaid interest when due under
this Agreement; provided, however, that an Event of Default shall not occur on
account of a failure to pay due solely to an administrative or operational error
of Lender or Borrower’s bank if Borrower had the funds to make the payment when
due and makes the payment within three Business Days following Borrower’s
knowledge of such failure to pay; or

 



 

 

 

9.2           Covenants. Borrower breaches or defaults in the performance of any
covenant or Secured Obligation under this Agreement, or any of the other Loan
Documents or any other agreement among Borrower, Agent and Lender, and (a) with
respect to a default under any covenant under this Agreement (other than under
Sections 7.4, 7.5, 7.6, 7.7, 7.8, 7.9 and 7.12), any other Loan Document or any
other agreement among Borrower, Agent and Lender, such default continues for
more than 10 days after the earlier of the date on which (i) Agent or Lender has
given notice of such default to Borrower and (ii) Borrower has actual knowledge
of such default or (b) with respect to a default under any of Sections 7.4, 7.5,
7.6, 7.7, 7.8, 7.9 and 7.12, the occurrence of such default; or

 

9.3           Material Adverse Effect. A circumstance has occurred that would
reasonably be expected to have a Material Adverse Effect; or

 

9.4           Representations. Any representation or warranty made by Borrower
in any Loan Document shall have been false or misleading in any material respect
when made or when deemed made; or

 

9.5           Insolvency. Borrower (A) (i) shall make an assignment for the
benefit of creditors; or (ii) shall be unable to pay its debts as they become
due, or be unable to pay or perform under the Loan Documents, or shall become
insolvent; or (iii) shall file a voluntary petition in bankruptcy; or (iv) shall
file any petition, answer, or document seeking for itself any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any present or future statute, law or regulation pertinent to such
circumstances; or (v) shall seek or consent to or acquiesce in the appointment
of any trustee, receiver, or liquidator of Borrower or of all or any substantial
part (i.e., 33-1/3% or more) of the assets or property of Borrower; or
(vi) shall cease operations of its business as its business has normally been
conducted, or terminate substantially all of its employees; or (vii) Borrower or
its directors or majority shareholders shall take any action initiating any of
the foregoing actions described in clauses (i) through (vi); or (B) either
(i) 30 days shall have expired after the commencement of an involuntary action
against Borrower seeking reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under any present or future statute,
law or regulation, without such action being dismissed or all orders or
proceedings thereunder affecting the operations or the business of Borrower
being stayed; or (ii) a stay of any such order or proceedings shall thereafter
be set aside and the action setting it aside shall not be timely appealed; or
(iii) Borrower shall file any answer admitting or not contesting the material
allegations of a petition filed against Borrower in any such proceedings; or
(iv) the court in which such proceedings are pending shall enter a decree or
order granting the relief sought in any such proceedings; or (v) 30 days shall
have expired after the appointment, without the consent or acquiescence of
Borrower, of any trustee, receiver or liquidator of Borrower or of all or any
substantial part of the properties of Borrower without such appointment being
vacated; or

 

9.6           Attachments; Judgments. Any portion of Borrower’s assets is
attached or seized, or a levy is filed against any such assets, or a judgment or
judgments is/are entered for the payment of money (not covered by independent
third party insurance as to which liability has not been rejected by such
insurance carrier), individually or in the aggregate, of at least $100,000, or
Borrower is enjoined or in any way prevented by court order from conducting any
part of its business; or

 



 

 

 

9.7           Other Obligations. The occurrence of any default under any
agreement or obligation of Borrower involving any Indebtedness in excess of
$100,000.

 

SECTION 10.    REMEDIES

 

10.1         General. Upon and during the continuance of any one or more Events
of Default, (i) Agent may, at its option, accelerate and demand payment of all
or any part of the Secured Obligations together with a Prepayment Charge and
declare them to be immediately due and payable (provided, that upon the
occurrence of an Event of Default of the type described in Section 9.5, all of
the Secured Obligations shall automatically be accelerated and made due and
payable, in each case without any further notice or act), (ii) Agent may, at its
option, sign and file in Borrower’s name any and all collateral assignments,
notices, control agreements, security agreements and other documents it deems
necessary or appropriate to perfect or protect the repayment of the Secured
Obligations, and in furtherance thereof, Borrower hereby grants Agent an
irrevocable power of attorney coupled with an interest, and (iii) Agent may
notify any of Borrower’s account debtors to make payment directly to Agent,
compromise the amount of any such account on Borrower’s behalf and endorse
Agent’s name without recourse on any such payment for deposit directly to
Agent’s account. Agent may exercise all rights and remedies with respect to the
Collateral under the Loan Documents or otherwise available to it under the UCC
and other applicable law, including the right to release, hold, sell, lease,
liquidate, collect, realize upon, or otherwise dispose of all or any part of the
Collateral and the right to occupy, utilize, process and commingle the
Collateral, in any case, subject to the UCC. All Agent’s rights and remedies
shall be cumulative and not exclusive.

 

10.2         Collection; Foreclosure. Upon the occurrence and during the
continuance of any Event of Default, Agent may, at any time or from time to
time, apply, collect, liquidate, sell in one or more sales, lease or otherwise
dispose of, any or all of the Collateral, in its then condition or following any
commercially reasonable preparation or processing, in such order as Agent may
elect. Any such sale may be made either at public or private sale at its place
of business or elsewhere. Borrower agrees that any such public or private sale
may occur upon 10 calendar days prior written notice to Borrower. Agent may
require Borrower to assemble the Collateral and make it available to Agent at a
place designated by Agent that is reasonably convenient to Agent and Borrower.
The proceeds of any sale, disposition or other realization upon all or any part
of the Collateral shall be applied by Agent in the following order of
priorities:

 

First, to Agent and Lender in an amount sufficient to pay in full Agent’s and
Lender’s costs and professionals’ and advisors’ fees and expenses as described
in Section 11.11;

 

Second, to Lender in an amount equal to the then unpaid amount of the Secured
Obligations (including principal, interest, and the Default Rate interest), in
such order and priority as Agent may choose in its sole discretion; and

 

Finally, after the full, final, and indefeasible payment in Cash of all of the
Secured Obligations to Borrower or its representatives or as a court of
competent jurisdiction may direct.

 



 

 

 

Agent shall be deemed to have acted reasonably in the custody, preservation and
disposition of any of the Collateral if it complies with the obligations of a
secured party under the UCC.

 

10.3         No Waiver. Agent shall be under no obligation to marshal any of the
Collateral for the benefit of Borrower or any other Person, and Borrower
expressly waives all rights, if any, to require Agent to marshal any Collateral.

 

10.4         Cumulative Remedies. The rights, powers and remedies of Agent
hereunder shall be in addition to all rights, powers and remedies given by
statute or rule of law and are cumulative. The exercise of any one or more of
the rights, powers and remedies provided herein shall not be construed as a
waiver of or election of remedies with respect to any other rights, powers and
remedies of Agent.

 

SECTION 11.     MISCELLANEOUS

 

11.1         Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under such law, such provision shall be ineffective only to the extent
and duration of such prohibition or invalidity, without invalidating the
remainder of such provision or the remaining provisions of this Agreement.

 

11.2         Notice. Except as otherwise provided herein, any notice, demand,
request, consent, approval, declaration, service of process or other
communication (including the delivery of Financial Statements) that is required,
contemplated, or permitted under the Loan Documents or with respect to the
subject matter hereof shall be in writing, and shall be deemed to have been
validly served, given, delivered, and received upon the earlier of: (i) the day
of transmission by facsimile or hand delivery or delivery by an overnight
express service or overnight mail delivery service; or (ii) the third calendar
day after deposit in the United States mails, with proper first class postage
prepaid, in each case addressed to the party to be notified as follows:

 

(a)          If to Agent:

 

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.
Legal Department
Attention: Deputy General Counsel
400 Hamilton Avenue, Suite 310
Palo Alto, CA 94301
Facsimile: 650-473-9194
Telephone: 650-289-3060

 

(b)          If to Lender:

 

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.
Legal Department
Attention: Deputy General Counsel
400 Hamilton Avenue, Suite 310
Palo Alto, CA 94301
Facsimile: 650-473-9194
Telephone: 650-289-3060

 



 

 

 

(c)          If to Borrower:

 

PULMATRIX INC.
99 Hayden Avenue
Suite 390
Lexington, MA 02421
Attention: Dr. Robert Clarke

Email: rclarke@Pulmatrix.com

Telephone: 781-357-2333

 

with a copy to:

 

Haynes and Boone, LLP
30 Rockefeller Plaza
New York, NY 10012

Attention: Rick A. Werner, Esq.
Email: rick.werner@haynesboone.com

Telephone: 212-659-7300

 

or to such other address as each party may designate for itself by like notice.

 

11.3           Entire Agreement; Amendments.

 

(a)          This Agreement and the other Loan Documents constitute the entire
agreement and understanding of the parties hereto in respect of the subject
matter hereof and thereof, and supersede and replace in their entirety any prior
proposals, term sheets, non-disclosure or confidentiality agreements, letters,
negotiations or other documents or agreements, whether written or oral, with
respect to the subject matter hereof or thereof (including Agent’s proposal
letter executed by Borrower on March 6, 2015).

 

(b)          Neither this Agreement, any other Loan Document, nor any terms
hereof or thereof may be amended, supplemented or modified except in accordance
with the provisions of this Section 11.3(b). The Required Lenders and Borrower
party to the relevant Loan Document may, or, with the written consent of the
Required Lenders, Agent and Borrower party to the relevant Loan Document may,
from time to time, (i) enter into written amendments, supplements or
modifications hereto and to the other Loan Documents for the purpose of adding
any provisions to this Agreement or the other Loan Documents or changing in any
manner the rights or obligations of Lender or of Borrower hereunder or
thereunder or (ii) waive, on such terms and conditions as the Required Lenders
or Agent and Borrower, as the case may be, may specify in such instrument, any
of the requirements of this Agreement or the other Loan Documents or any default
or Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall (A) forgive the
principal amount or extend the final scheduled date of maturity of any Loan,
extend the scheduled date of any amortization payment in respect of any Term
Loan, reduce the stated rate of any interest or fee payable hereunder) or extend
the scheduled date of any payment thereof, or increase the amount or extend the
expiration date of any Lender’s Term Commitment, in each case without the
written consent of each Lender directly affected thereby; (B) eliminate or
reduce the voting rights of any Lender under this Section 11.3(b) without the
written consent of such Lender; (C) reduce any percentage specified in the
definition of Required Lenders, consent to the assignment or transfer by
Borrower of any of its rights and obligations under this Agreement and the other
Loan Documents, release all or substantially all of the Collateral or release a
Borrower from its obligations under the Loan Documents, in each case without the
written consent of all Lenders; or (D) amend, modify or waive any provision of
Section 11.17 without the written consent of Agent. Any such waiver and any such
amendment, supplement or modification shall apply equally to each Lender and
shall be binding upon Borrower, Lender, Agent and all future holders of the
Loans.

 



 

 

 

11.4         No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

 

11.5         No Waiver. The powers conferred upon Agent and Lender by this
Agreement are solely to protect its rights hereunder and under the other Loan
Documents and its interest in the Collateral and shall not impose any duty upon
Agent or Lender to exercise any such powers. No omission or delay by Agent or
Lender at any time to enforce any right or remedy reserved to it, or to require
performance of any of the terms, covenants or provisions hereof by Borrower at
any time designated, shall be a waiver of any such right or remedy to which
Agent or Lender is entitled, nor shall it in any way affect the right of Agent
or Lender to enforce such provisions thereafter.

 

11.6         Survival. All agreements, representations and warranties contained
in this Agreement and the other Loan Documents or in any document delivered
pursuant hereto or thereto shall be for the benefit of Agent and Lender and
shall survive the execution and delivery of this Agreement and the expiration or
other termination of this Agreement.

 

11.7         Successors and Assigns. The provisions of this Agreement and the
other Loan Documents shall inure to the benefit of and be binding on Borrower
and its permitted assigns (if any). Borrower shall not assign its obligations
under this Agreement or any of the other Loan Documents without Agent’s express
prior written consent, and any such attempted assignment shall be void and of no
effect. Agent and Lender may assign, transfer, or endorse its rights hereunder
and under the other Loan Documents without prior notice to Borrower, and all of
such rights shall inure to the benefit of Agent’s and Lender’s successors and
assigns; provided that, as long as no Event of Default has occurred and is
continuing, neither Agent nor any Lender may assign, transfer or endorse its
rights hereunder or under the Loan Documents to any party (other than with the
prior written consent of Borrower) that is (a) a direct competitor of Borrower
(as reasonably determined by Agent) or (b) a non-U.S. person, as determined
under Section 7701(a)(30) of the Internal Revenue Code of 1986, as amended. In
connection with any assignment, transfer or endorsement of this Agreement, if
applicable, Agent shall cause the assignee to deliver to Borrower a duly
executed Form W-9 with respect to the assignee. For the avoidance of doubt,
consummation of the transaction contemplated in connection with the Merger shall
not constitute an assignment or transfer under this Section 11.7.

 



 

 

 

11.8         Governing Law. This Agreement and the other Loan Documents have
been negotiated and delivered to Agent and Lender in the State of California,
and shall have been accepted by Agent and Lender in the State of California.
Payment to Agent and Lender by Borrower of the Secured Obligations is due in the
State of California. This Agreement and the other Loan Documents shall be
governed by, and construed and enforced in accordance with, the laws of the
State of California, excluding conflict of laws principles that would cause the
application of laws of any other jurisdiction.

 

11.9         Consent to Jurisdiction and Venue. All judicial proceedings (to the
extent that the reference requirement of Section 11.10 is not applicable)
arising in or under or related to this Agreement or any of the other Loan
Documents may be brought in any state or federal court located in the State of
California. By execution and delivery of this Agreement, each party hereto
generally and unconditionally: (a) consents to nonexclusive personal
jurisdiction in Santa Clara County, State of California; (b) waives any
objection as to jurisdiction or venue in Santa Clara County, State of
California; (c) agrees not to assert any defense based on lack of jurisdiction
or venue in the aforesaid courts; and (d) irrevocably agrees to be bound by any
judgment rendered thereby in connection with this Agreement or the other Loan
Documents. Service of process on any party hereto in any action arising out of
or relating to this Agreement shall be effective if given in accordance with the
requirements for notice set forth in Section 11.2, and shall be deemed effective
and received as set forth in Section 11.2. Nothing herein shall affect the right
to serve process in any other manner permitted by law or shall limit the right
of either party to bring proceedings in the courts of any other jurisdiction.

 

11.10      Mutual Waiver of Jury Trial / Judicial Reference.

 

(a)           Because disputes arising in connection with complex financial
transactions are most quickly and economically resolved by an experienced and
expert Person and the parties wish applicable state and federal laws to apply
(rather than arbitration rules), the parties desire that their disputes be
resolved by a judge applying such applicable laws. EACH OF BORROWER, AGENT AND
LENDER SPECIFICALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY OF ANY CAUSE
OF ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR ANY OTHER
CLAIM (COLLECTIVELY, “CLAIMS”) ASSERTED BY BORROWER AGAINST AGENT, LENDER OR
THEIR RESPECTIVE ASSIGNEE OR BY AGENT, LENDER OR THEIR RESPECTIVE ASSIGNEE
AGAINST BORROWER. This waiver extends to all such Claims, including Claims that
involve Persons other than Agent, Borrower and Lender; Claims that arise out of
or are in any way connected to the relationship among Borrower, Agent and
Lender; and any Claims for damages, breach of contract, tort, specific
performance, or any equitable or legal relief of any kind, arising out of this
Agreement, any other Loan Document.

 

(b)          If the waiver of jury trial set forth in Section 11.10(a) is
ineffective or unenforceable, the parties agree that all Claims shall be
resolved by reference to a private judge sitting without a jury, pursuant to
Code of Civil Procedure Section 638, before a mutually acceptable referee or, if
the parties cannot agree, a referee selected by the Presiding Judge of the Santa
Clara County, California. Such proceeding shall be conducted in Santa Clara
County, California, with California rules of evidence and discovery applicable
to such proceeding.

 



 

 

 

(c)          In the event Claims are to be resolved by judicial reference,
either party may seek from a court identified in Section 11.9, any prejudgment
order, writ or other relief and have such prejudgment order, writ or other
relief enforced to the fullest extent permitted by law notwithstanding that all
Claims are otherwise subject to resolution by judicial reference.

 

11.11       Professional Fees. Borrower promises to pay Agent’s and Lender’s
fees and expenses necessary to finalize the loan documentation, including but
not limited to reasonable attorneys fees, UCC searches, filing costs, and other
miscellaneous expenses. In addition, Borrower promises to pay any and all
reasonable attorneys’ and other professionals’ fees and expenses (including fees
and expenses of in-house counsel) incurred by Agent and Lender after the Closing
Date in connection with or related to: (a) the Loan; (b) the administration,
collection, or enforcement of the Loan; (c) the amendment or modification of the
Loan Documents; (d) any waiver, consent, release, or termination under the Loan
Documents; (e) the protection, preservation, audit, field exam, sale, lease,
liquidation, or disposition of Collateral or the exercise of remedies with
respect to the Collateral; (f) any legal, litigation, administrative,
arbitration, or out of court proceeding in connection with or related to
Borrower or the Collateral, and any appeal or review thereof; and (g) any
bankruptcy, restructuring, reorganization, assignment for the benefit of
creditors, workout, foreclosure, or other action related to Borrower, the
Collateral, the Loan Documents, including representing Agent or Lender in any
adversary proceeding or contested matter commenced or continued by or on behalf
of Borrower’s estate, and any appeal or review thereof. The parties hereto agree
that the fees of Agent’s legal counsel payable by Borrower in connection with
the negotiation of the Loan Documents and the actions to be taken and the
deliveries to be made in connection with the Advance on the Closing Date shall
equal $17,500 (such amount in addition to the costs of any UCC searches and
filing costs incurred by Agent’s legal counsel on behalf of Agent and Lender).

 

11.12       Confidentiality. Agent and Lender acknowledge that certain items of
Collateral and information provided to Agent and Lender by Borrower are
confidential and proprietary information of Borrower, if and to the extent such
information either (x) is marked as confidential by Borrower at the time of
disclosure, or (y) should reasonably be understood to be confidential (the
“Confidential Information”). Accordingly, Agent and Lender agree that any
Confidential Information it may obtain in the course of acquiring,
administering, or perfecting Agent’s security interest in the Collateral or
otherwise pursuant to this Agreement shall not be disclosed to any other Person
or entity in any manner whatsoever or used by Agent or Borrower for any purpose
other than administering, performing or exercising their rights hereunder or
under any other Loan Document, in whole or in part, without the prior written
consent of Borrower, except that Agent and Lender may disclose any such
information: (a) to its own directors, officers, employees, accountants, counsel
and other professional advisors and to its Affiliates if Agent or Lender in
their reasonable discretion determines that any such party should have access to
such information in connection with such party’s responsibilities in connection
with the Loan or this Agreement and, provided that such recipient of such
Confidential Information either (i) agrees to be bound by the confidentiality
provisions of this paragraph or (ii) is otherwise subject to confidentiality
restrictions that reasonably protect against the disclosure and unauthorized use
of Confidential Information; (b) if such information is generally available to
the public; (c) if required or appropriate in any report, statement or testimony
submitted to any governmental authority having or claiming to have jurisdiction
over Agent or Lender; (d) if required or appropriate in response to any summons
or subpoena or in connection with any litigation, to the extent permitted or
deemed advisable by Agent’s or Lender’s counsel; (e) to comply with any legal
requirement or law applicable to Agent or Lender; (f) to the extent reasonably
necessary in connection with the exercise of any right or remedy under any Loan
Document, including Agent’s sale, lease, or other disposition of Collateral
after default; (g) to any participant or assignee of Agent or Lender or any
prospective participant or assignee; provided, that such participant or assignee
or prospective participant or assignee agrees in writing to be bound by this
Section prior to disclosure; or (h) otherwise with the prior consent of
Borrower; provided, that any disclosure made in violation of this Agreement
shall not affect the obligations of Borrower or any of its Affiliates or any
guarantor under this Agreement or the other Loan Documents.

 



 

 

 

11.13       Assignment of Rights. Borrower acknowledges and understands that
Agent or Lender may, subject to Section 11.7, sell and assign all or part of its
interest hereunder and under the Loan Documents to any Person or entity (an
“Assignee”). After such assignment the term “Agent” or “Lender” as used in the
Loan Documents shall mean and include such Assignee, and such Assignee shall be
vested with all rights, powers and remedies of Agent and Lender hereunder with
respect to the interest so assigned; but with respect to any such interest not
so transferred, Agent and Lender shall retain all rights, powers and remedies
hereby given. No such assignment by Agent or Lender shall relieve Borrower of
any of its obligations hereunder. Lender agrees that in the event of any
transfer by it of the Note(s)(if any), it will endorse thereon a notation as to
the portion of the principal of the Note(s), which shall have been paid at the
time of such transfer and as to the date to which interest shall have been last
paid thereon.

 

11.14       Revival of Secured Obligations. This Agreement and the Loan
Documents shall remain in full force and effect and continue to be effective if
any petition is filed by or against Borrower for liquidation or reorganization,
if Borrower becomes insolvent or makes an assignment for the benefit of
creditors, if a receiver or trustee is appointed for all or any significant part
of Borrower’s assets, or if any payment or transfer of Collateral is recovered
from Agent or Lender. The Loan Documents and the Secured Obligations and
Collateral security shall continue to be effective, or shall be revived or
reinstated, as the case may be, if at any time payment and performance of the
Secured Obligations or any transfer of Collateral to Agent, or any part thereof
is rescinded, avoided or avoidable, reduced in amount, or must otherwise be
restored or returned by, or is recovered from, Agent, Lender or by any obligee
of the Secured Obligations, whether as a “voidable preference,” “fraudulent
conveyance,” or otherwise, all as though such payment, performance, or transfer
of Collateral had not been made. In the event that any payment, or any part
thereof, is rescinded, reduced, avoided, avoidable, restored, returned, or
recovered, the Loan Documents and the Secured Obligations shall be deemed,
without any further action or documentation, to have been revived and reinstated
except to the extent of the full, final, and indefeasible payment to Agent or
Lender in Cash.

 

11.15       Counterparts. This Agreement and any amendments, waivers, consents
or supplements hereto may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which when so
delivered shall be deemed an original, but all of which counterparts shall
constitute but one and the same instrument.

 



 

 

 

11.16       No Third Party Beneficiaries. No provisions of the Loan Documents
are intended, nor will be interpreted, to provide or create any third-party
beneficiary rights or any other rights of any kind in any Person other than
Agent, Lender and Borrower unless specifically provided otherwise herein, and,
except as otherwise so provided, all provisions of the Loan Documents will be
personal and solely among Agent, Lender and Borrower.

 

11.17       Agency.

 

(a)          Lender hereby irrevocably appoints Hercules Technology Growth
Capital, Inc. to act on its behalf as Agent hereunder and under the other Loan
Documents and authorizes Agent to take such actions on its behalf and to
exercise such powers as are delegated to Agent by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto.

 

(b)          Lender agrees to indemnify Agent in its capacity as such (to the
extent not reimbursed by Borrower and without limiting the obligation of
Borrower to do so), according to its respective Term Commitment percentages
(based upon the total outstanding Term Loan Commitments) in effect on the date
on which indemnification is sought under this Section 11.7, from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time be imposed on, incurred by or asserted against Agent in any way
relating to or arising out of, this Agreement, any of the other Loan Documents
or any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or any action taken or omitted by
Agent under or in connection with any of the foregoing. The agreements in this
Section shall survive the payment of the Loans and all other amounts payable
hereunder.

 

(c)          The Person serving as Agent hereunder shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not Agent and the term “Lender” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include each such
Person serving as Agent hereunder in its individual capacity.

 

(d)          Agent shall have no duties or obligations except those expressly
set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, Agent shall not:

 

(i)          be subject to any fiduciary or other implied duties, regardless of
whether any default or any Event of Default has occurred and is continuing;

 

(ii)         have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Agent is required to
exercise as directed in writing by Lender, provided that Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose Agent to liability or that is contrary to any Loan Document or
applicable law; and

 



 

 

 

(iii)        except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and Agent shall not be liable for the
failure to disclose, any information relating to Borrower or any of its
Affiliates that is communicated to or obtained by any Person serving as Agent or
any of its Affiliates in any capacity.

 

(e)          Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of Lender or as Agent shall believe in
good faith shall be necessary, under the circumstances or (ii) in the absence of
its own gross negligence or willful misconduct.

 

(f)          Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 4 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to Agent.

 

(g)          Agent may rely, and shall be fully protected in acting, or
refraining to act, upon, any resolution, statement, certificate, instrument,
opinion, report, notice, request, consent, order, bond or other paper or
document that it has no reason to believe to be other than genuine and to have
been signed or presented by the proper party or parties or, in the case of
cables, telecopies and telexes, to have been sent by the proper party or
parties. In the absence of its gross negligence or willful misconduct, Agent may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon any certificates or opinions furnished to Agent
and conforming to the requirements of the Loan Agreement or any of the other
Loan Documents. Agent may consult with counsel, and any opinion or legal advice
of such counsel shall be full and complete authorization and protection in
respect of any action taken, not taken or suffered by Agent hereunder or under
any Loan Documents in accordance therewith. Agent shall have the right at any
time to seek instructions concerning the administration of the Collateral from
any court of competent jurisdiction. Agent shall not be under any obligation to
exercise any of the rights or powers granted to Agent by this Agreement, the
Loan Agreement and the other Loan Documents at the request or direction of
Lenders unless Agent shall have been provided by Lender with adequate security
and indemnity against the costs, expenses and liabilities that may be incurred
by it in compliance with such request or direction.

 



 

 

 

11.18         Publicity. None of the parties hereto nor any of its respective
member businesses and Affiliates shall, without the other parties’ prior written
consent (which shall not be unreasonably withheld or delayed), publicize or use
(a) the other party's name (including a brief description of the relationship
among the parties hereto), logo or hyperlink to such other parties’ web site,
separately or together, in written and oral presentations, advertising,
promotional and marketing materials, client lists, public relations materials or
on its web site (together, the “Publicity Materials”); (b) the names of officers
of such other parties in the Publicity Materials; and (c) such other parties’
name, trademarks, servicemarks in any news or press release concerning such
party; provided however, notwithstanding anything to the contrary herein, no
such consent shall be required (i) to the extent necessary to comply with the
requests of any regulators, legal requirements or laws applicable to such party,
pursuant to any listing agreement with any national securities exchange (so long
as such party provides prior notice to the other party hereto to the extent
reasonably practicable) and (ii) to comply with Section 11.12.

 

(SIGNATURES TO FOLLOW)

 

 

 

 

IN WITNESS WHEREOF, Borrower, Agent and Lender have duly executed and delivered
this Loan and Security Agreement as of the day and year first above written.

 



  BORROWER:       PULMATRIX INC.         Signature: /s/ Robert W. Clarke, Ph.D.
        Print Name: Robert W. Clarke, Ph.D.         Title: Chief Executive
Officer       Accepted in Palo Alto, California:             AGENT:          
HERCULES TECHNOLOGY GROWTH CAPITAL, INC.         Signature: /s/ Christine Fera  
      Print Name: Christine Fera         Title: Director of Contract
Originations         LENDER:         HERCULES TECHNOLOGY GROWTH CAPITAL, INC.  
      Signature: /s/ Christine Fera         Print Name: Christine Fera        
Title: Director of Contract Originations



 

 

 

 

Table of Exhibits and Schedules

 



Exhibit A: Advance Request   Attachment to Advance Request     Exhibit B:
Promissory Note     Exhibit C: Name, Locations, and Other Information for
Borrower     Exhibit D: Borrower’s Patents, Trademarks, Copyrights and Licenses
    Exhibit E: Borrower’s Deposit Accounts and Investment Accounts     Exhibit
F: Compliance Certificate     Exhibit G: Joinder Agreement     Exhibit H: ACH
Debit Authorization Agreement     Exhibit I: Conversion Election Notice    
Schedule 1 Subsidiaries Schedule 1.1 Commitments Schedule 1A Existing Permitted
Indebtedness Schedule 1B Existing Permitted Investments Schedule 1C Existing
Permitted Liens Schedule 5.3 Consents, Etc. Schedule 5.5 Actions Before
Governmental Authorities Schedule 5.8 Tax Matters Schedule 5.9 Intellectual
Property Claims Schedule 5.10 Intellectual Property Schedule 5.11 Borrower
Products Schedule 5.14 Capitalization

 



 

 



 

EXHIBIT A

 

FORM OF

ADVANCE REQUEST

 

To: Agent: Date: [●]       Hercules Technology Growth Capital, Inc. (the
“Agent”)   400 Hamilton Avenue, Suite 310   Palo Alto, CA 94301  
Facsimile:  650-473-9194   Attn:

 

[●] (“Borrower”) hereby requests from Hercules Technology Growth Capital, Inc.
(“Lender”) an Advance in the amount of $7,000,000 on [●], 2015 (the “Advance
Date”) pursuant to the Loan and Security Agreement among Borrower, Agent and
Lender (the “Agreement”). Capitalized words and other terms used but not
otherwise defined herein are used with the same meanings as defined in the
Agreement.

 

Please:

 

  (a) Issue a check payable to Borrower ________

 

or

 

  (b) Wire Funds to Borrower’s account ________

 

  Bank:       Address:               ABA Number:       Account Number:      
Account Name:    

 

Borrower represents that the conditions precedent to the Advance set forth in
the Agreement are satisfied and shall be satisfied upon the making of such
Advance, including but not limited to: (i) that no event that has had or could
reasonably be expected to result in a Material Adverse Effect has occurred and
is continuing; (ii) that the representations and warranties set forth in the
Agreement and in the Warrant are and shall be true and correct in all material
respects on and as of the Advance Date with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date; (iii) that Borrower is in compliance with
all the terms and provisions set forth in each Loan Document on its part to be
observed or performed prior to and as of the Advance Date; and (iv) that as of
the Advance Date, no fact or condition exists that would (or would, with the
passage of time, the giving of notice, or both) constitute an Event of Default
under the Loan Documents. Borrower understands and acknowledges that Agent has
the right to review the financial information supporting the foregoing
representation and, based upon such review in its sole discretion, Lender may
decline to fund the requested Advance if it determines that the foregoing
representation is not true, complete and accurate.

 

 

 

 

Borrower hereby represents that Borrower’s corporate status and locations have
not changed since the date of the Agreement as set forth in the Agreement or, if
the Attachment to this Advance Request is completed, are as set forth in the
Attachment to this Advance Request.

 

Borrower agrees to notify Agent promptly before the funding of the Loan if any
of the matters which have been represented above shall not be true and correct
on the Borrowing Date and if Agent has received no such notice before the
Advance Date then the statements set forth above shall be deemed to have been
made and shall be deemed to be true and correct as of the Advance Date.

 

Executed as of [●], 2015

 

  BORROWER:       SIGNATURE:     TITLE:     PRINT NAME:  

 

 

 

 

ATTACHMENT TO ADVANCE REQUEST

 

Dated: [●]

 

Borrower hereby represents and warrants to Agent that Borrower’s current name
and organizational status is as follows:

 

Name: [PULMATRIX OPERATING COMPANY, INC.]     Type of organization: CORPORATION
    State of organization: Delaware     Organization file number: 3649036

 

Borrower hereby represents and warrants to Agent that the street addresses,
cities, states and postal codes of its current locations are as follows: 99
Hayden Avenue, Suite 360, Lexington, MA 02421

 

 

 

 

EXHIBIT B

 

FORM OF

SECURED TERM PROMISSORY NOTE

 

$7,000,000 Advance Date:  ___ __, 20[●]       Maturity Date:  _____ ___, 20[●]

 

FOR VALUE RECEIVED, [●], a Delaware corporation, for itself and each of its
Subsidiaries (the “Borrower”), hereby promises to pay to the order of Hercules
Technology Growth Capital, Inc., a Maryland corporation, or the holder hereof
(the “Lender”), at 400 Hamilton Avenue, Suite 310, Palo Alto, CA 94301, or such
other place of payment as the holder of this Secured Term Promissory Note (this
“Promissory Note”) may specify from time to time in writing, in lawful money of
the United States of America, the principal amount of $7,000,000 or such other
principal amount as Lender has advanced to Borrower, together with interest at
the Term Loan Interest Rate, as such term is defined in that certain Loan and
Security Agreement, dated June 11, 2015, by and among Borrower, Hercules
Technology Growth Capital, Inc., in its capacity as agent (the “Agent”), and the
several banks and other financial institutions or entities from time to time
party thereto as lender (as the same may from time to time be amended, modified
or supplemented in accordance with its terms, the “Loan Agreement”).

 

This Promissory Note is the Note referred to in, and is executed and delivered
in connection with, the Loan Agreement, and is entitled to the benefit and
security of the Loan Agreement and the other Loan Documents (as defined in the
Loan Agreement), to which reference is made for a statement of all of the terms
and conditions thereof. All payments shall be made in accordance with the Loan
Agreement. All terms defined in the Loan Agreement shall have the same
definitions when used herein, unless otherwise defined herein. An Event of
Default under the Loan Agreement shall constitute a default under this
Promissory Note.

 

Borrower waives presentment and demand for payment, notice of dishonor, protest
and notice of protest under the UCC or any applicable law. Borrower agrees to
make all payments under this Promissory Note without setoff, recoupment or
deduction and regardless of any counterclaim or defense. This Promissory Note
has been negotiated and delivered to Lender and is payable in the State of
California. This Promissory Note shall be governed by and construed and enforced
in accordance with, the laws of the State of California, excluding any conflicts
of law rules or principles that would cause the application of the laws of any
other jurisdiction.

 

BORROWER FOR ITSELF AND   ON BEHALF OF ITS SUBSIDIARIES: [●]

 

  By:       Title:    

 

 

 

 

EXHIBIT C

 

NAME, LOCATIONS, AND OTHER INFORMATION FOR BORROWER

 

1.    Borrower represents and warrants to Agent that Borrower’s current name and
organizational status as of the Closing Date is as follows:

 

Name:  PULMATRIX INC.

 

Type of organization:  Corporation

 

State of organization:  DELAWARE

 

Organization file number:   3649036

 

2.   Borrower represents and warrants to Agent that for five (5) years prior to
the Closing Date, Borrower did not do business under any other name or
organization or form except the following:

 

Name: PULMATRIX INC.

Used during dates of:  04/25/2003 to 6/15/20151

Type of Organization: Corporation

State of organization:  DELAWARE

Organization file Number:    3649036

Borrower’s fiscal year ends on December 31

Borrower’s federal employer tax identification number is: 35-2203161

 

3.   Borrower represents and warrants to Agent that its chief executive office
is located at 99 Hayden Avenue, Suite 360, Lexington, MA 02421.

 



 

 

1 The Merger is currently expected to be consummated after market hours on June
15, 2015. Immediately prior to the consummation of the Merger, Pulmatrix Inc.
will change its name to “Pulmatrix Operating Company, Inc.”

 

 

 

 

EXHIBIT D

 

BORROWER’S PATENTS, TRADEMARKS, COPYRIGHTS AND LICENSES

 

Patents

 

Granted Patents And Pending PCT Or National Patent Filings

 

Pulmatrix
Family   Pulmatrix
Id #   Application No.   Effective
Filing Date   Title   Status   Patent No. Harv 2028   Harv 2028 Us Con  
12/351,328   9-Jan-09   Surfactant Formulations Limiting Spread Of Pulmonary
Infections   Granted   8,858,917   HARV 2028 AU   2003243191   8-Jun-06    
Granted   2003243191   HARV 2028 CA   2,483,917   1-May-03     Granted   2,483
917                       Pul 100   Pul 100 Au   2005219431   3-Mar-05  
Formulations Decreasing Particle Exhalation   Granted   2005219431   PUL 100 AU
DIV   2009225363   14-Oct-09     Granted   2009225363   PUL 100 CA   2558426  
3-Mar-05     Granted   2558426   PUL 100 US DIV   11/714,999   6-Mar-07    
Granted   8,187,637   PUL 100 US CON   13/455,585   25-Apr-12     Granted  
8,591,866   PUL 100 US CON2   14/058,852   21-Oct-13     Active   Not Applicable
                      Pul 101/104   Pul 101 Jp   2007-550530   10-Jan-06  

Method And Device For Decreasing Contamination

 

  Granted   5075638   PUL 101-104 US   11/827,031   10-Jul-07     Granted  
8,627,821 Pul 102   Pul 102 Au   2006244478   5-May-06   Ultrasonic Aerosol
Generator   Granted   2006244478   PUL 102 CN   200680019893.80   5-May-06    
Granted   ZL 200680019893.8   PUL 102 HK   9101419.2   5-May-06     Granted  
HK1121424

 



 

 

 

Pul 103   Pul 103 Eu   200702520   18-May-06   Formulations For Alteration Of
Biophysical Properties Of Mucosal Lining   Granted   016072   PUL 103 MX  
2007/014468   18-May-06     Granted   282648   PUL 103 MX-DIV   2011/000219  
6-Jan-11     Granted   302161   PUL 103 NZ   564110   18-May-06     Granted  
564110   PUL 103 NZ-DIV2   593475   15-Jun-11     Granted   564110   PUL 103
US-CON3   14/541,648   14-Nov-14     Active   Not Applicable                    
  Pul 107   Pul 107 Us-Con   14/568,809   12-Dec-14   Calcium Citrate And
Calcium Lactate Formulations For Alteration Of Biophysical Properties Of Mucosal
Lining   Active   Not Applicable                           Pul 108   Pul 108 Au
  2010229724   26-Mar-10  

 

Pharmaceutical Formulations And Methods For Treating Respiratory Tract
Infections

 

Validated Ep Countries:
France (Fr)
Germany (De)
Italy (It)
Spain (Es)
United Kingdom (Uk)
Sweden (Se)
Portugal (Pt)
Ireland (Ie)
Netherlands (Nl)
Belgium (Be)
Greece (Gr)
Turkey (Tr)
Norway (No)
Denmark (Dk)

  Granted   Au 2010229724   PUL 108 EP   10711127   26-Mar-10     Granted  
EP2315580   PUL 108 HK   11111136.9   18-Oct-11     Granted   HK1156847   PUL
108 MX   2011-009959   26-Mar-10     Granted   316366   PUL 108 US-CON  
14/061,006   23-Oct-13     Active   Not Applicable



 

 

 

 



Pul 109   Pul 109 Au   2010229668   26-Mar-10   Dry Powder Formulations And
Methods For Treating Pulmonary Diseases   Active   Not Applicable   PUL 109 BR  
PI1011721-0   26-Mar-10     Active   Not Applicable   PUL 109 CA   2754691  
26-Mar-10     Active   Not Applicable   PUL 109 CN   201080023554.3   26-Mar-10
    Active   Not Applicable   PUL 109 EP   10713283.9   26-Mar-10     Active  
Not Applicable   PUL 109 HK   12106373   29-Jun-12     Active   Not Applicable  
PUL 109 IN   7373/DELNP2011   26-Mar-10     Active   Not Applicable   PUL 109 IL
  215276   26-Mar-10     Active   Not Applicable   PUL 109 JP   2012-502314  
26-Mar-10     Granted   JP 5671001   PUL 109 JP DIV   2014-256325   26-Mar-10  
  Active   Not Applicable   PUL 109 KR   10-2011-7024843   26-Mar-10     Active
  Not Applicable   PUL 109 MX   2011-009957   26-Mar-10     Active   Not
Applicable   PUL 109 NZ-DIV   621065   Not Available     Active   Not Applicable
  PUL 109 RU   2011137960   26-Mar-10     Active   Not Applicable   PUL 109
US-CON   14/456,445   11-Aug-14     Active   Not Applicable

 



 

 

 



Pul 114   Pul 114 Ep   Ep2448571   26-Aug-11   Respirably Dry Powder Comprising
Calcium Lactate, Sodium Chloride And Leucine   Granted   2448571   PUL 114 US  
13/504,284   26-Apr-12     Granted   8,758,824   PUL 114 US-CON   14/284,880  
22-May-14     Notice Of Acceptance   Not Available                       Pul 115
  Pul 115 Au   2011308865   29-Sep-11   Monovalent Metal Cation Dry Powders  
Active   Not Applicable   115BR   BR 11 2013 007304 7   29-Sep-11     Active  
Not Applicable   115 CA   2,812,414   29-Sep-11     Active   Not Applicable  
115 CN   201180057314.X   29-Sep-11     Active   Not Applicable   115 EP  
11770941   29-Sep-11     Active   Not Applicable   115 HK   14100210.8  
8-Jan-14     Active   Not Applicable   115 IN   2755/DELNP/2013   29-Sep-11    
Active   Not Applicable   115 IL   225398   29-Sep-11     Active   Not
Applicable   115 JP   2013-531826   29-Sep-11     Active   Not Applicable   115
KR   10-2013-7010157   29-Sep-11     Active   Not Applicable   115 RU  
2013118453   29-Sep-11     Active   Not Applicable   115 MX   2013/003478  
29-Sep-11     Active   Not Applicable   115 NZ-DIV   Not Available   Not
Available     Active   Not Applicable   PUL 115 US   13/876,312   4-Jun-13    
Active   Not Applicable                       Pul 116   Pul 116 Us   13/876,315
  27-Mar-13   Cationic Dry Powders   Active   Not Applicable   PUL 116 AU  
2011314007   29-Sep-11     Active   Not Applicable

 



 

 

 



    PUL 116 CA   2,812,417   29-Sep-11       Active   Not Applicable   PUL 116
EP   11767877.1   29-Sep-11     Active   Not Applicable   PUL 116 IL   225399  
21-Mar-13     Active   Not Applicable   PUL 116 NZ-DIV   Not Available   Not
Available     Active   Not Applicable   PUL 116 US   13/876,315   27-Mar-13    
Active   Not Applicable                       Pul 117   Pul 117 Au   2011296343
  26-Aug-11   Dry Powder Formulations And Methods For Treating Pulmonary
Diseases   Active   Not Applicable   PUL 117 CA   2,809,666   26-Aug-11    
Active   Not Applicable   PUL 117 CN   2.0118E+11   26-Aug-11     Active   Not
Applicable   PUL 117 EP   11751775.5   26-Aug-11     Active   Not Applicable  
PUL 117 HK   13114302.9   25-Dec-13     Active   Not Applicable   PUL 117 IL  
224916   26-Aug-11     Active   Not Applicable   PUL 117 JP   2013-527146  
26-Aug-11     Active   Not Applicable   PUL 117 NZ_DIV   703804   26-Aug-11    
Active   Not Applicable   PUL 117 US   13/817,963   20-Feb-13     Active   Not
Applicable                       Pul 118   Pul 118 Us   14/350,235   7-Apr-14  
Methods For Treating And Diagnosing Respiratory Tract Infections   Active   Not
Applicable                           Pul 121   Pul 121 Us   14/378,453  
13-Aug-14   Inhalable Dry Powders   Active   Not Applicable

 



 

 

 



    PUL 121 AU   Not Available   Not Available       Active   Not Applicable  
PUL 121 CA   2,865,972   8-Oct-14     Active   Not Applicable   PUL 121 EP  
13709666.5   21-Aug-14     Active   Not Applicable   PUL 121 IL   Not Available
  Not Available     Active   Not Applicable   PUL 121 IN   6933/DELNP/2014  
19-Aug-14     Active   Not Applicable   PUL 121 JP   2014-560032   27-Aug-14    
Active   Not Applicable   PUL 121 NZ   629722   20-Aug-14     Active   Not
Applicable                       Pul 131   Pul 131 Pct   Pct/Us2014/25660  
13-Mar-14   Tiotropium Dry Powders   Pct Phase   Not Applicable                
          Pending Provisional Applications                           Pulmatrix
Family   Pulmatrix
Id #   Application No.   Effective Filing Date   Title   Status   Patent No. Pul
129   Pul 129 P2   61/976,601   8-Apr-14   iCALM Methods   Active   Not
Applicable                           Pul 132   132p2   62/047,949   9-Sep-14  
iSPERSE Formulations   Active   Not Applicable                           Pul 133
  Pul 133p2   62.047,956   9-Sep-14   iSPERSE Formulations   Active   Not
Applicable                           Pul 134   Pul 134p2   62/061,457   8-Oct-14
  iSPERSE Methods   Active   Not Applicable                           Pul 135  
Pul 135p2   62/047,943   9-Sep-14   iSPERSE Formulations   Active   Not
Applicable



 



 

 

 

Pul 136   Pul 136p   61/977,762   10-Apr-14   iCALM Methods   Active   Not
Applicable                           Pul 137   Pul 137p   61/978,289   11-Apr-14
  iSPERSE Methods   Active   Not Applicable                           Pul 138  
Pul 138p   62/061,436   8-Oct-14   PUR0200 Formulations   Active   Not
Applicable                           Pul 139   Pul 139p   62/061,433   8-Oct-14
  PUR0200 Formulations   Active   Not Applicable                           Pul
140   Pul 140p   62/081,795   19-Nov-14   iSPERSE Methods   Active   Not
Applicable

 



 

 

 

Oculus Patent Portfolio – Updated December 12, 2014

 

COUNTRY   TITLE   APPLICATION NO.   PATENT NO.    FILING
DATE   PRIORITY
DATE   ISSUE
DATE/
EXPIRATION
DATE
(IF
ISSUED)   STATUS   EXPIRATION
DATE EP   Active oxygen containing solution
for promoting growth of tissue cells
at wound sites   00 124 968.9   1 103 264   11/16/00   11/17/99   05/30/07  
Revoked following opposition.     US   Solution for promoting growth of tissue
cells at wound sites and production process therefore   09/714,826      
11/17/00   11/17/99       Abandoned.     US   Solution for promoting growth of
tissue cells at wound sites and production process therefore   10/146,140      
05/16/02   11/17/99
11/17/00       Abandoned.     US   Negative and positive oxidative reductive
potential (ORP) water and method and apparatus for producing the same  
60/338,376       12/05/01   12/05/01       Expired.     PCT   Method and
apparatus for producing negative and positive oxidative reductive potential
(ORP) water   PCT/US02/38861       12/05/02   12/05/01       Expired.     AU  
Method and apparatus for producing negative and positive oxidative reductive
potential (ORP) water   2002353060       12/05/02   12/05/01       Abandoned.  
  CA   Method and apparatus for producing negative and positive oxidative
reductive potential (ORP) water– Oculus Innovative Sciences, Inc.   2,468,856  
2,468,856   12/05/02   12/05/01   07/26/11   Issued.   12/05/2022 JP   Method
and apparatus for producing negative and positive oxidative reductive potential
(ORP) water – Oculus Innovative Sciences, Inc.   549596/2003   3988827  
12/05/02   12/05/01   07/27/07   Issued.   12/05/2022

 

 

 

 

Oculus Patent Portfolio – Updated December 12, 2014

 

COUNTRY   TITLE   APPLICATION NO.   PATENT NO.    FILING
DATE   PRIORITY
DATE   ISSUE
DATE/
EXPIRATION
DATE
(IF
ISSUED)   STATUS   EXPIRATION
DATE EP   Method and apparatus for producing negative and positive oxidative
reductive potential (ORP) water – Oculus Innovative Sciences, Inc.   02790029.9
  1 461 474   12/05/02   12/05/01   12/05/01   Issued.   12/05/2022 DE   Method
and apparatus for producing negative and positive oxidative reductive potential
(ORP) water – Oculus Innovative Sciences, Inc.   02790029.9   602 41 680.9  
12/05/02   12/05/01   11/30/11   Issued.   12/05/2022 ES   Method and apparatus
for producing negative and positive oxidative reductive potential (ORP) water –
Oculus Innovative Sciences, Inc.   20020790029T   2377945   12/05/02   12/05/01
  11/30/11   Issued.   12/05/2022 GB   Method and apparatus for producing
negative and positive oxidative reductive potential (ORP) water – Oculus
Innovative Sciences, Inc.   02790029.9   1 461 474   12/05/02   12/05/01  
11/30/11   Issued.   12/05/2022 FR   Method and apparatus for producing negative
and positive oxidative reductive potential (ORP) water – Oculus Innovative
Sciences, Inc.   02790029.9   1 461 474   12/05/02   12/05/01   11/30/11  
Issued.   12/05/2022

 

 

 

 

Oculus Patent Portfolio – Updated December 12, 2014

 

COUNTRY   TITLE   APPLICATION NO.   PATENT NO.    FILING
DATE   PRIORITY
DATE   ISSUE
DATE/
EXPIRATION
DATE
(IF
ISSUED)   STATUS   EXPIRATION
DATE IT   Method and apparatus for producing
negative and positive oxidative
reductive potential (ORP) water –
Oculus Innovative Sciences, Inc.   02790029.9   1 461 474   12/05/02   12/05/01
  11/30/11   Issued.   12/05/2022 US   Method and apparatus for producing
negative and positive oxidative reductive potential (ORP) water   10/496,092  
8,062,500   12/05/02   12/05/01   11/22/11   Issued. 712 days of PTA  
11/16/2024 MX   Method and apparatus for producing negative and positive
oxidative reductive potential (ORP) water   PA/a/2003/007923       12/05/02  
12/05/01       Abandoned     AU   Method and apparatus for producing negative
and positive oxidative reductive potential (ORP) water   2009-203008      
12/05/02   12/5/01
12/5/02       Abandoned     AU   Method and apparatus for producing negative and
positive oxidative reductive potential (ORP) water   2012201437   2012201437  
12/05/02   12/5/02    10/11/12   Issued.   12/05/2022 US   Electrolytic cell for
producing charged anode water suitable for surface cleaning or treatment, and
method for producing same and use of the same   10/242,779   7,090,753  
09/13/02   09/14/01   08/15/06   Issued. 301 days of PTA.   07/11/2023 US  
Electrolytic cell for producing charged anode water suitable for surface
cleaning or treatment, and method for producing same and use of the same  
11/502,821   7,442,288   08/11/06   09/14/01   10/28/08   Issued. 35 days PTA.  
10/18/2022

 

 

 

 

Oculus Patent Portfolio – Updated December 12, 2014

 

COUNTRY   TITLE   APPLICATION NO.   PATENT NO.    FILING
DATE   PRIORITY
DATE   ISSUE
DATE/
EXPIRATION
DATE
(IF
ISSUED)   STATUS   EXPIRATION
DATE EP   Electrolytic cell for producing charged anode water suitable for
surface cleaning or treatment, and method for producing same and use of the same
  02020429.3   1 293 481   09/11/02   09/14/01   02/21/07   Issued.   09/11/2022
AT   Electrolytic cell for producing charged anode water suitable for surface
cleaning or treatment, and method for producing same and use of the same  
20020020429T   1 293 481   09/11/02   09/14/01   02/21/07   Issued.   09/11/2022
DE   Electrolytic cell for producing charged anode water suitable for surface
cleaning or treatment, and method for producing same and use of the same  
20020020429T   1 293 481   09/11/02   09/14/01   02/21/07   Issued.   09/11/2022
DE   Electrolytic cell for producing charged anode water suitable for surface
cleaning or treatment, and method for producing same and use of the same  
20026018256T   1 293 481   09/11/02   09/14/01   02/21/07   Issued   09/11/2022
ES   Electrolytic cell for producing charged anode water suitable for surface
cleaning or treatment, and method for producing same and use of the same  
20020020429T   1 293 481   09/11/02   09/14/01   02/21/07   Issued   09/11/2022
US   Oxidative potential water solution, processes for producing same and
methods of using the same   60/533,583       12/30/03           Expired    

 

 

 

 

 

Oculus Patent Portfolio – Updated December 12, 2014

 

COUNTRY   TITLE   APPLICATION NO.   PATENT NO.    FILING
DATE   PRIORITY
DATE   ISSUE
DATE/
EXPIRATION
DATE
(IF
ISSUED)   STATUS   EXPIRATION
DATE US   Oxidative potential water solution, processes for producing same and
methods of using the same   10/862,092       06/04/04   12/30/03       Pending  
  US   Oxidative potential water solution, processes for producing same and
methods of using the same   10/916,278       08/11/04   12/30/03       Pending  
  US   Oxidative potential water solution, processes for producing same and
methods of using the same   10/916,566       08/11/04   12/30/03       Pending  
 

PCT

 

  Oxidative potential water solution, processes for producing same and methods
of using the same   PCT/US04/043961       12/30/04   12/30/03       Expired    
CN   Oxidative potential water solution, processes for producing same and
methods of using the same   200480002201       12/30/04   12/30/03       Pending
   

JP

 

  Oxidative potential water solution, processes for producing same and methods
of using the same   547576/2006   5528657   12/30/04   12/30/03   04/25/14  
Issued   12/30/2024

KR

 

  Oxidative potential water solution, processes for producing same and methods
of using the same   10-2006-7015435   10-1249639   12/30/04   12/30/03  
03/26/13   Issued   12/30/2024 IN   Oxidative potential water solution,
processes for producing same and methods of using the same   4188/DELNP/2005  

249157

 

  12/30/04   12/30/03   10/05/11   Issued.   12/30/2024 MX   Oxidative potential
water solution, processes for producing same and methods of using the same  
PA/a/2005/009960   319100   12/30/04   12/30/03   04/04/14   Issued.  
12/30/2024

 

 

 

 

Oculus Patent Portfolio – Updated December 12, 2014

 

COUNTRY   TITLE   APPLICATION NO.   PATENT NO.    FILING
DATE   PRIORITY
DATE   ISSUE
DATE/
EXPIRATION
DATE
(IF
ISSUED)   STATUS   EXPIRATION
DATE CA   Oxidative potential water solution, processes for producing same and
methods of using the same   2,553,943   2,553,943 C   12/30/04   12/30/03  
02/11/14   Issued.   12/30/2024 AU   Oxidative potential water solution,
processes for producing same and methods of using the same   2004311432      
12/30/04   12/30/03       Abandoned     AU   Oxidative potential water solution,
processes for producing same and methods of using the same   2011200390  
2011200390   12/30/04*   12/30/03    09/12/13   Issued.   12/30/2024 EP  
Oxidative potential water solution, processes for producing same and methods of
using the same   04815950.3       12/30/04   12/30/03       Pending.  
12/30/2024 EP   Oxidative potential water solution, processes for producing same
and methods of using the same   10012683.8       12/30/04   12/30/03      
Pending.   12/30/2024 HK   Oxidative potential water solution, processes for
producing same and methods of using the same   07103435.0       12/30/04  
12/30/03       Pending.   12/30/2024 US   Method of treating diabetic foot
ulcers using oxidative reductive potential water solution   60/664,361      
03/23/05   03/23/05       Expired.     US   Method of treating diabetic foot
ulcers using oxidative reductive potential water solution   60/730,743      
10/27/05   10/27/05       Expired.     US   Method of treating diabetic foot
ulcers using oxidative reductive potential water solution   60/760,557      
01/20/06   01/20/06       Expired.    

 

 

 

 

Oculus Patent Portfolio – Updated December 12, 2014

 

COUNTRY   TITLE   APPLICATION NO.   PATENT NO.    FILING
DATE   PRIORITY
DATE   ISSUE
DATE/
EXPIRATION
DATE
(IF
ISSUED)   STATUS   EXPIRATION
DATE US   Method of treating diabetic foot ulcers using oxidative reductive
potential water solution   11/388,912   8,323,252   03/23/06   03/23/05  
12/04/12   Issued. 580 days of PTA.   10/24/2027 PCT   Method of treating
diabetic foot ulcers using oxidative reductive potential water solution  
PCT/US06/11252       03/23/06   03/23/05       Expired.     EP   Method of
treating diabetic foot ulcers using oxidative reductive potential water solution
  06739816.4       03/23/06   03/23/05       Pending.     CN   Method of
treating diabetic foot ulcers using oxidative reductive potential water solution
  200680013613.2       03/23/06   03/23/05       Pending.     IN   Method of
treating diabetic foot ulcers using oxidative reductive potential water solution
  8161/DELNP/2007       03/23/06   03/23/05       Abandoned.     KR   Method of
treating diabetic foot ulcers using oxidative reductive potential water solution
  10-2007-7024246       03/23/06   03/23/05       Pending.     JP   Method of
treating diabetic foot ulcers using oxidative reductive potential water solution
  503291/2008       03/23/06   03/23/05       Pending.     CA   Method of
treating diabetic foot ulcers using oxidative reductive potential water solution
  2,602,522   2,602,522   03/23/06   03/23/05   09/09/14   Issued.   03/23/2026
AU   Method of treating diabetic foot ulcers using oxidative reductive potential
water solution   2006226750   2006226750   03/23/06   03/23/05   11/01/12  
Issued.   03/23/2026

 

 

 

 

Oculus Patent Portfolio – Updated December 12, 2014

 

COUNTRY   TITLE   APPLICATION NO.   PATENT NO.    FILING
DATE   PRIORITY
DATE   ISSUE
DATE/
EXPIRATION
DATE
(IF
ISSUED)   STATUS   EXPIRATION
DATE MX   Method of treating diabetic foot ulcers using oxidative reductive
potential water solution   MX/a/2007/011709   304153   03/23/06   03/23/05  
10/09/12   Issued.   03/23/2026 BR   Method of treating diabetic foot ulcers
using oxidative reductive potential water solution   PI0609429-5       03/23/06
  03/23/05       Pending.     HK   Method of treating diabetic foot ulcers using
oxidative reductive potential water solution   08106473.5       03/23/06  
03/23/05       Abandoned.     HK   Method of treating diabetic foot ulcers using
oxidative reductive potential water solution   08106484.2       03/23/06  
03/23/05       Abandoned.     HK   Method of treating diabetic foot ulcers using
oxidative reductive potential water solution   08106689.5       03/23/06  
03/23/05       Pending.     US   Method of Treating Second and Third Degree
Burns Using Oxidative Reductive Potential Water   60/667,101       03/31/05  
03/31/05       Expired.     US   Method of Treating Second and Third Degree
Burns Using Oxidative Reductive Potential Water   11/388,930   8,840,873  
03/23/06   03/23/05   09/23/14   Issued. TD over US 10/916,278 (pending);
10/916,566 (pending) (06/04/04). 1635 days of PTA   06/24/2024 (but can be
reduced based on terminal disclaimer once those cases issue as patents) PCT  
Method of Treating Second and Third Degree Burns Using Oxidative Reductive
Potential Water   PCT/US06/11251       03/23/06   03/31/05       Expired.    

 

 

 

 

Oculus Patent Portfolio – Updated December 12, 2014

 

COUNTRY   TITLE   APPLICATION NO.   PATENT NO.    FILING
DATE   PRIORITY
DATE   ISSUE
DATE/
EXPIRATION
DATE
(IF
ISSUED)   STATUS   EXPIRATION
DATE EP   Method of Treating Second and Third Degree Burns Using Oxidative
Reductive Potential Water   06739815.6       03/23/06   03/23/05       Pending.
    CN   Method of Treating Second and Third Degree Burns Using Oxidative
Reductive Potential Water   200680013725.8   101163492   03/23/06   03/23/05  
01/30/13   Issued.   03/23/2026 IN   Method of Treating Second and Third Degree
Burns Using Oxidative Reductive Potential Water   8160/DELNP/2007       03/23/06
  03/23/05       Abandoned.     KR   Method of Treating Second and Third Degree
Burns Using Oxidative Reductive Potential Water   10-2007-7024245       03/23/06
  03/23/05       Pending.     JP   Method of Treating Second and Third Degree
Burns Using Oxidative Reductive Potential Water   503290/2008       03/23/06  
03/23/05       Pending.     CA   Method of Treating Second and Third Degree
Burns Using Oxidative Reductive Potential Water   2,602,411       03/23/06  
03/23/05       Pending.     AU   Method of Treating Second and Third Degree
Burns Using Oxidative Reductive Potential Water   2006226749   2006226749  
03/23/06   03/23/05   11/01/12   Issued.   03/23/2026 MX   Method of Treating
Second and Third Degree Burns Using Oxidative Reductive Potential Water  
MX/a/2007/011706   304152   03/23/06   03/23/05   10/09/12   Issued.  
03/23/2026 BR   Method of Treating Second and Third Degree Burns Using Oxidative
Reductive Potential Water   PI 0609711-1       03/23/06   03/23/05      
Pending.    

 

 

 

 

Oculus Patent Portfolio – Updated December 12, 2014

 

COUNTRY   TITLE   APPLICATION NO.   PATENT NO.    FILING
DATE   PRIORITY
DATE   ISSUE
DATE/
EXPIRATION
DATE
(IF
ISSUED)   STATUS   EXPIRATION
DATE HK   Method of Treating Second and Third Degree Burns Using Oxidative
Reductive Potential Water   08106681.3   1116340   03/23/06   03/23/05  
10/11/13   Issued.   03/23/2026 US   Method of using oxidative reductive
potential water solution in dental applications   60/676,883       05/02/05  
05/02/05       Expired.     US   Method of using oxidative reductive potential
water solution in dental applications   11/416,091       05/02/06   05/02/05    
  Pending.     PCT   Method of using oxidative reductive potential water
solution in dental applications   PCT/US06/16856       05/02/06   05/02/05      
Expired.    

EP

 

  Method of using oxidative reductive potential water solution in dental
applications   06752104.7       05/02/06   05/02/05       Pending.    

CN

 

  Method of using oxidative reductive potential water solution in dental
applications   200680019804.X   101189017   05/02/06   05/02/05   04/03/13  
Issued.   05/02/2026

IN

 

  Method of using oxidative reductive potential water solution in dental
applications   9318/DELNP/2007       05/02/06   05/02/05       Abandoned.    

BR

 

  Method of using oxidative reductive potential water solution in dental
applications   PI0610901-2       05/02/06   05/02/05       Pending.    

CA

 

  Method of using oxidative reductive potential water solution in dental
applications   2,606,734       05/02/06   05/02/05       Pending.    

 

 

 

 

Oculus Patent Portfolio – Updated December 12, 2014

 

COUNTRY   TITLE   APPLICATION NO.   PATENT NO.    FILING
DATE   PRIORITY
DATE   ISSUE
DATE/
EXPIRATION
DATE
(IF
ISSUED)   STATUS   EXPIRATION
DATE

MX

 

  Method of using oxidative reductive potential water solution in dental
applications   MX/a/2007/013774   317267   05/02/06   05/02/05   01/29/14  
Issued.   05/02/2026 JP   Method of using oxidative reductive potential water
solution in dental applications   510139/2008       05/02/06   05/02/05      
Pending     KR   Method of using oxidative reductive potential water solution in
dental applications   10-2007-7028020       05/02/06   05/02/05       Pending.  
  AU   Method of using oxidative reductive potential water solution in dental
applications   2006242175       05/02/06   05/02/05       Abandoned.     HK  
Method of using oxidative reductive potential water solution in dental
applications   08113022.7   1123484   05/02/06   05/02/05   01/10/14   Issued.  
05/02/2026 AU   Method of using oxidative reductive potential water solution in
dental applications   2012241151       12/30/04   12/30/03   09/12/13   Pending
    US   Methods of treating or preventing peritonitis with oxidative reductive
potential water solution   60/760,635       01/20/06   01/20/06       Expired.  
  US   Methods of treating or preventing peritonitis with oxidative reductive
potential water solution   11/656,328   8,147,444   01/22/07   01/20/06  
04/03/12   Issued. No PTA.   01/22/2027 PCT   Methods of treating or preventing
peritonitis with oxidative reductive potential water solution   PCT/US07/060860
      01/22/07   01/20/06       Expired.    

 

 

 

 

Oculus Patent Portfolio – Updated December 12, 2014

 

COUNTRY   TITLE   APPLICATION NO.   PATENT NO.    FILING
DATE   PRIORITY
DATE   ISSUE
DATE/
EXPIRATION
DATE
(IF
ISSUED)   STATUS   EXPIRATION
DATE EP   Methods of treating or preventing peritonitis with oxidative reductive
potential water solution   07717981.0       01/22/07   01/20/06       Pending.  
  CN   Methods of treating or preventing peritonitis with oxidative reductive
potential water solution   200780009873.7       01/22/07   01/20/06      
Pending.     IN   Methods of treating or preventing peritonitis with oxidative
reductive potential water solution   7025/DELNP/2008       01/22/07   01/20/06  
    Pending.     KR   Methods of treating or preventing peritonitis with
oxidative reductive potential water solution   10-2008-7020291       01/22/07  
01/20/06       Pending.     JP   Methods of treating or preventing peritonitis
with oxidative reductive potential water solution   551573/2008       01/22/07  
01/20/06       Pending.     CA   Methods of treating or preventing peritonitis
with oxidative reductive potential water solution   2,637,197       01/22/07  
01/20/06       Pending.     MX   Methods of treating or preventing peritonitis
with oxidative reductive potential water solution   MX/a/2008/009302   310536  
01/22/07   01/20/06   06/14/13   Issued.   01/22/2027 BR   Methods of treating
or preventing peritonitis with oxidative reductive potential water solution  
07006676-7       01/22/07   01/20/06       Pending.     AU   Methods of treating
or preventing peritonitis with oxidative reductive potential water solution  
2007205863   2007205863   01/22/07   01/20/06   10/03/13   Issued.   01/22/2027

 

 

 

 

Oculus Patent Portfolio – Updated December 12, 2014

 

COUNTRY   TITLE   APPLICATION NO.   PATENT NO.    FILING
DATE   PRIORITY
DATE   ISSUE
DATE/
EXPIRATION
DATE
(IF
ISSUED)   STATUS   EXPIRATION
DATE HK   Methods of treating or preventing peritonitis with oxidative reductive
potential water solution   09108793.3       01/22/07   01/20/06       Pending.  
  US   Methods of treating or preventing peritonitis with oxidative reductive
potential water solution   13/436,288   8,834,445   03/30/12   01/20/06  
09/16/14   Issued. 0 days of PTA   01/22/2027 US   Methods of preventing or
treating sinusitis with oxidative reductive potential water solution  
60/760,567       01/20/06   01/20/06       Expired.     US   Methods of
preventing or treating sinusitis with oxidative reductive potential water
solution   11/656,088       01/22/07   01/20/06       Pending.     PCT   Methods
of preventing or treating sinusitis with oxidative reductive potential water
solution   PCT/US07/060856       01/22/07   01/20/06       Expired.     EP  
Methods of preventing or treating sinusitis with oxidative reductive potential
water solution   07718192.3       01/22/07   01/20/06       Pending.     CN  
Methods of preventing or treating sinusitis with oxidative reductive potential
water solution   200780009773.4       01/22/07   01/20/06       Pending.     IN
  Methods of preventing or treating sinusitis with oxidative reductive potential
water solution   7024/DELNP/2008       01/22/07   01/20/06       Pending.     KR
  Methods of preventing or treating sinusitis with oxidative reductive potential
water solution   10-2008-7020289       01/22/07   01/20/06       Pending.    

 

 

 

 

Oculus Patent Portfolio – Updated December 12, 2014

 

COUNTRY   TITLE   APPLICATION NO.   PATENT NO.    FILING
DATE   PRIORITY
DATE   ISSUE
DATE/
EXPIRATION
DATE
(IF
ISSUED)   STATUS   EXPIRATION
DATE JP   Methods of preventing or treating sinusitis with oxidative reductive
potential water solution   551571/2008       01/22/07   01/20/06       Pending.
    CA   Methods of preventing or treating sinusitis with oxidative reductive
potential water solution   2,637,178       01/22/07   01/20/06       Pending.  
  MX   Methods of preventing or treating sinusitis with oxidative reductive
potential water solution   MX/a/2008/009234   312635   01/22/07   01/20/06  
08/26/13   Issued.   01/22/2027 BR   Methods of preventing or treating sinusitis
with oxidative reductive potential water solution   PI0706677-5       01/22/07  
01/20/06       Pending.     AU   Methods of preventing or treating sinusitis
with oxidative reductive potential water solution   2007205861   2007205861  
01/22/07   01/20/06   08/22/13   Issued.   01/22/2027 HK   Methods of preventing
or treating sinusitis with oxidative reductive potential water solution  
09108882.5       01/22/07   01/20/06       Pending.     US   Methods of Treating
Inflammation and Hypersensitivity With Oxidative Reductive Potential Water
Solution   60/760,645       01/20/06   01/20/06       Expired.     US   Methods
of Treating Inflammation and Hypersensitivity With Oxidative Reductive Potential
Water Solution   11/656,087       01/22/07   01/20/06       Abandoned.    

 

 

 

 

 

Oculus Patent Portfolio – Updated December 12, 2014

 

COUNTRY   TITLE   APPLICATION NO.   PATENT NO.    FILING
DATE   PRIORITY
DATE   ISSUE
DATE/
EXPIRATION
DATE
(IF
ISSUED)   STATUS   EXPIRATION
DATE PCT   Methods of Treating Inflammation and Hypersensitivity With Oxidative
Reductive Potential Water Solution   PCT/US07/060854       01/22/07   01/20/06  
    Expired.     EP   Methods of Treating Inflammation and Hypersensitivity With
Oxidative Reductive Potential Water Solution   07718160.0       01/22/07  
01/20/06       Pending.     CN   Methods of Treating Inflammation and
Hypersensitivity With Oxidative Reductive Potential Water Solution  
200780009789.5       01/22/07   01/20/06       Pending.     IN   Methods of
Treating Inflammation and Hypersensitivity With Oxidative Reductive Potential
Water Solution   7023/DELNP/2008       01/22/07   01/20/06       Pending.     KR
  Methods of Treating Inflammation and Hypersensitivity With Oxidative Reductive
Potential Water Solution   10-2008-7020287       01/22/07   01/20/06      
Pending.     JP   Methods of Treating Inflammation and Hypersensitivity With
Oxidative Reductive Potential Water Solution   551570/2008   5449780   01/22/07
  01/20/06   01/10/14   Issued.   01/22/2027 CA   Methods of Treating
Inflammation and Hypersensitivity With Oxidative Reductive Potential Water
Solution   2,637,175       01/22/07   01/20/06       Pending.    

 

 

 



 

COUNTRY   TITLE   APPLICATION NO.   PATENT NO.   FILING
DATE   PRIORITY
DATE   ISSUE
DATE/
EXPIRATION
DATE
(IF ISSUED)   STATUS   EXPIRATION
DATE   MX   Methods of Treating Inflammation and Hypersensitivity With Oxidative
Reductive Potential Water Solution   MX/a/2008/009235   309802   01/22/07  
01/20/06   05/21/13   Issued.   01/22/2027   BR   Methods of Treating
Inflammation and Hypersensitivity With Oxidative Reductive Potential Water
Solution   PI0706671-6       01/22/07   01/20/06       Pending.       AU  
Methods of Treating Inflammation and Hypersensitivity With Oxidative Reductive
Potential Water Solution   2007205860   2007205860   01/22/07   01/20/06  
05/16/13   Issued.   01/22/2027   HK   Methods of Treating Inflammation and
Hypersensitivity With Oxidative Reductive Potential Water Solution   09108800.4
      01/22/07   01/20/06       Pending.       US   Methods of Treating
Inflammation and Hypersensitivity With Oxidative Reductive Potential Water
Solution   12/643,191       12/21/09   01/20/06       Pending.       US  
Methods of Treating or Preventing Biofilm Associated Infections with Free
Available Chlorine Water   61/139,972       12/22/08   12/22/08       Expired.  
    US   Methods of Treating or Preventing Biofilm Associated Infections with
Free Available Chlorine Water   12/645,419       12/22/09   12/22/08      
Pending.      

 

 

 

 

  

COUNTRY   TITLE   APPLICATION NO.   PATENT NO.   FILING
DATE   PRIORITY
DATE   ISSUE
DATE/
EXPIRATION
DATE
(IF ISSUED)   STATUS   EXPIRATION
DATE   PCT   Methods of Treating or Preventing Biofilm Associated Infections
with Free Available Chlorine Water   PCT/US09/69345       12/22/09   12/22/08  
    Expired.       EP   Methods of Treating or Preventing Biofilm Associated
Infections with Free Available Chlorine Water   09796575.0       12/22/09  
12/22/08       Pending.       US   Methods of Treating or Preventing Influenza
Associated Illnesses with Oxidative Reductive Potential Water Solutions  
61/177,275       05/11/09   05/11/09       Expired.       PCT   Methods of
Treating or Preventing Influenza Associated Illnesses with Oxidative Reductive
Potential Water Solutions   PCT/US10/34238       05/10/10   05/11/09      
Expired.       US   Methods of Treating or Preventing Influenza Associated
Illnesses with Oxidative Reductive Potential Water Solutions   13/320,225       
05/10/10   05/11/09       Pending.       CN   Methods of Treating or Preventing
Influenza Associated Illnesses with Oxidative Reductive Potential Water
Solutions   201080027346.0        05/10/10   05/11/09       Pending.       CA  
Methods of Treating or Preventing Influenza Associated Illnesses with Oxidative
Reductive Potential Water Solutions   2,761,710       05/10/10   05/11/09      
Pending.      

 

 

 

 

  

COUNTRY   TITLE   APPLICATION NO.   PATENT NO.   FILING
DATE   PRIORITY
DATE   ISSUE
DATE/
EXPIRATION
DATE
(IF ISSUED)   STATUS   EXPIRATION
DATE   EP   Methods of Treating or Preventing Influenza Associated Illnesses
with Oxidative Reductive Potential Water Solutions   10775333.7        05/10/10
  05/11/09       Pending.       IN   Methods of Treating or Preventing Influenza
Associated Illnesses with Oxidative Reductive Potential Water Solutions  
9597/DELNP/2011        05/10/10   05/11/09       Abandoned.       MX   Methods
of Treating or Preventing Influenza Associated Illnesses with Oxidative
Reductive Potential Water Solutions   MX/A/2011/013296       05/10/10   05/11/09
      Pending.       AU   Methods of Treating or Preventing Influenza Associated
Illnesses with Oxidative Reductive Potential Water Solutions   2010247866       
05/02/06   05/02/05       Pending.       US   Antimicrobial solutions containing
dichloride monoxide and methods of making and using the same   60/906,939      
03/13/07   03/13/07       Expired.       PCT   Antimicrobial solutions
containing dichloride monoxide and methods of making and using the same  
PCT/US08/56919       03/13/08   03/13/07       Expired.       EP   Antimicrobial
solutions containing dichloride monoxide and methods of making and using the
same   08732167.5       03/13/08   03/13/07       Pending.       CN  
Antimicrobial solutions containing dichloride monoxide and methods of making and
using the same   200880013108.7       03/13/08   03/13/07       Pending.      

  

 

 

  

COUNTRY   TITLE   APPLICATION NO.   PATENT NO.   FILING
DATE   PRIORITY
DATE   ISSUE
DATE/
EXPIRATION
DATE
(IF ISSUED)   STATUS   EXPIRATION
DATE   HK   Antimicrobial solutions containing dichloride monoxide and methods
of making and using the same   10106353.6       03/13/08   03/13/07      
Pending.       IN   Antimicrobial solutions containing dichloride monoxide and
methods of making and using the same   5841/DELNP/2009       03/13/08   03/13/07
      Pending.       JP   Antimicrobial solutions containing dichloride monoxide
and methods of making and using the same   553790/2009       03/13/08   03/13/07
      Pending.       KR   Antimicrobial solutions containing dichloride monoxide
and methods of making and using the same   10-2009-7020066       03/13/08  
03/13/07       Pending.       AU   Antimicrobial solutions containing dichloride
monoxide and methods of making and using the same   2008224968   2008224968  
03/13/08   03/13/07   12/05/13   Issued.   03/13/2028   BR   Antimicrobial
solutions containing dichloride monoxide and methods of making and using the
same   PI0808856-0       03/13/08   03/13/07       Pending.       MX  
Antimicrobial solutions containing dichloride monoxide and methods of making and
using the same   MX/a/2009/009760       03/13/08   03/13/07       Pending.      
CA   Antimicrobial solutions containing dichloride monoxide and methods of
making and using the same   2,680,483       03/13/08   03/13/07       Pending.  
    US   Antimicrobial solutions containing dichloride monoxide and methods of
making and using the same   12/531,276   8,784,900   03/13/08
371 (03/13/08)   03/13/07   07/22/14   Issued. 445 days of PTA.   06/01/2029  

  

 

 

  

COUNTRY   TITLE   APPLICATION NO.   PATENT NO.   FILING
DATE   PRIORITY
DATE   ISSUE
DATE/
EXPIRATION
DATE
(IF ISSUED)   STATUS   EXPIRATION
DATE   US   Antimicrobial solutions containing dichloride monoxide and methods
of making and using the same   14/336,575       07/21/14   03/13/07      
Pending       US   Method and Apparatus for Treating a Wound   61/058,208      
06/03/08   06/03/08       Expired       US   Method and Apparatus for Treating a
Wound   12/477,792       06/03/09   06/03/08       Pending.       PCT   Method
and Apparatus for Treating a Wound   PCT/US2009/046168       06/03/09   06/03/08
      Expired.       US   Solution Containing Hypochlorous Acid and Methods of
Using Same   61/268,764       06/15/09   06/15/09       Expired.       PCT  
Solution Containing Hypochlorous Acid and Methods of Using Same   PCT/US10/38697
      06/15/10   06/15/09       Expired.       US   Solution Containing
Hypochlorous Acid and Methods of Using Same   13/378,659       06/15/10  
06/15/09       Pending.       CN   Solution Containing Hypochlorous Acid and
Methods of Using Same   201080033620.5        06/15/10   06/15/09       Pending.
      BR   Solution Containing Hypochlorous Acid and Methods of Using Same  
PI10118861       06/15/10   06/15/09       Pending.       MX   Solution
Containing Hypochlorous Acid and Methods of Using Same   MX/A/2011/013682      
06/15/10   06/15/09       Pending.       KR   Solution Containing Hypochlorous
Acid and Methods of Using Same   10-2012-7000196       06/15/10   06/15/09      
Pending.       JP   Solution Containing Hypochlorous Acid and Methods of Using
Same   516208/2012       06/15/10   06/15/09       Pending.       CA   Solution
Containing Hypochlorous Acid and Methods of Using Same   CA 2,765,696       
06/15/10   06/15/09       Pending.       US   Hydrogel Formulation Comprising
Oxidative Reductive Potential Water   61/230,023       07/30/09   07/30/09      
Expired.       PCT   Hydrogel Formulation Comprising Oxidative Reductive
Potential Water   PCT/US2010/043978       07/30/10   07/30/09       Expired.    
  US   Hydrogel Formulation Comprising Oxidative Reductive Potential Water  
13/387,923       07/30/10   07/30/09       Pending.       CN   Hydrogel
Formulation Comprising Oxidative Reductive Potential Water   201080039873.3    
  07/30/10   07/30/09       Pending.       BR   Hydrogel Formulation Comprising
Oxidative Reductive Potential Water   PI1200689.1       07/30/09   07/30/09    
  Pending.      

  

 

 

  

COUNTRY   TITLE   APPLICATION NO.   PATENT NO.   FILING
DATE   PRIORITY
DATE   ISSUE
DATE/
EXPIRATION
DATE
(IF ISSUED)   STATUS   EXPIRATION
DATE   MX   Hydrogel Formulation Comprising Oxidative Reductive Potential Water
  MX/A/2012/001415       07/30/10   07/30/09       Pending.       CA   Hydrogel
Formulation Comprising Oxidative Reductive Potential Water   2,769,644        
07/30/10   07/30/09       Pending.       AU   Hydrogel Formulation Comprising
Oxidative Reductive Potential Water   2010278812       12/05/02   12/05/01      
Pending.       EP   Hydrogel Formulation Comprising Oxidative Reductive
Potential Water   EP 10805132.7        07/30/10   07/30/09       Pending.      
HK   Hydrogel Formulation Comprising Oxidative Reductive Potential Water  
12112598.7       07/30/10   07/30/09       Pending.       US   Stabilized
Hypochlorous Acid Solution And Use Thereof   61/826,382       05/22/13  
05/22/13       Expired.       PCT   Stabilized Hypochlorous Acid Solution And
Use Thereof   PCT/US2014/039202       05/22/14   05/22/13       Expired.      
US   Methods Of Treating Polycystic Ovarian Syndrome Using Chlorogenic Acid  
61/680,769       08/08/12   08/08/12       Expired.       US   Methods of
treating polycystic ovarian syndrome using chlorogenic acid   13/960,999      
08/07/13   08/08/12       Pending.      

  

 

 

  

COUNTRY   TITLE   APPLICATION NO.   PATENT NO.   FILING
DATE   PRIORITY
DATE   ISSUE
DATE/
EXPIRATION
DATE
(IF ISSUED)   STATUS   EXPIRATION
DATE   PCT   Methods Of Treating Polycystic Ovarian Syndrome Using Chlorogenic
Acid  

PCT/US2013/053918

 

      08/07/13   08/08/12       Expired.       US   Methods Of Treating
Polycystic Ovarian Syndrome Using Chlorogenic Acid   14/248,064       04/08/14  
04/08/14       Pending.       JP   Pure Water Electrolytic Cell Provided With
Intermediate Chamber   03-215471   3236315   08/27/91       12/21/93   Issued.
Expired.   08/27/2011   JP   Liquid Coexisting Hydrogen Ion Or Hydroxide Ion
With Oxidizing-Reducing Material By Electrolyzing Pure Water And Its Production
  03-346494   3247134   12/27/91           Issued. Expired.   12/27/2011   JP  
Pure Water Electrolytic Bath Provided With Intermediate Room  

2000-0249261

 

  3299250   08/21/00       04/10/01   Issued.   08/21/2020   JP   Washing Water
In Which Hydrogen Ions Or Hydroxy Ions And Oxidation-Reduction Substance Due To
Electrolysis Of Pure Water Coexist And Manufacturing Method Thereof  

2001-0168807

 

  3338435   06/04/01       02/26/02   Issued.   06/04/2021   JP   Method For
Producing Water And Water Obtained   1994-0139190   3396853   06/21/94      
04/14/03   Issued. Expired.   06/21/2014  

 

 

 

 

  

COUNTRY   TITLE   APPLICATION NO.   PATENT NO.   FILING
DATE   PRIORITY
DATE   ISSUE
DATE/
EXPIRATION
DATE
(IF ISSUED)   STATUS   EXPIRATION
DATE   JP   Method For Producing Water Including More Excessive Hydrogen Ions Or
Hydroxide Ions Than Counter Ions And Water Thus Obtained   1993-0334572  
3458341   12/28/93   07/12/93   03/20/95   Issued. Expired.   07/12/2013.   JP  
Electrolyzer And Electrolyzing Method   09-318775   3952228   11/19/1997   —  
06/08/99   Issued.   11/19/2017   JP   Production Method Of Electrolytic Water,
Washing Water And Washing Method   2000-003647  

4462513

 

  01/12/2000   —   05/12/10   Issued.   01/12/2020   JP   Method And Apparatus
For Producing Sterilized Water   08-292519                   Lapsed.      

 

 

 

 

Trademarks

 

[Oculus currently holds the trademark for Ruthigen and the Ruthigen logo.
Ruthigen retains rights to these marks according to the separation agreement;
however, Oculus has not signed the Assignment Agreement as of 3/10/15.]

 

 

 

 

Country   MWE Ref.
No.   Trademark   Status   App. No.   Filing
Date   Reg. No.   Reg.
Date Australia   083277-0051   PULMATRIX   Registered   1297086   1-May-09  
1297086   7-Sep-09 Australia   083277-0189   iSPERSE   Registered   1428406  
1-Jun-11   1428406   1-Jun-11 Canada   083277-0045   PULMATRIX   Allowed  
1436752   1-May-09         Canada   083277-0185   iSPERSE   Allowed   1529980  
1-Jun-11         China (People's Republic)   083277-0047   PULMATRIX  
Registered   7503737   4-May-09   7503737   7-Apr-11 China (People's Republic)  
083277-0048   PULMATRIX   Registered   7503736   4-May-09   7503736   7-May-11
China (People's Republic)   083277-0186   iSPERSE   Registered   9557497  
2-Jun-11   9557497   28-Aug-12 European Community   083277-0184   iSPERSE  
Registered   10016434   2-Jun-11   10016434   27-Dec-11 India   083277-0049  
PULMATRIX   Registered   1813425   1-May-09   1813425   24-Feb-11 India  
083277-0187   iSPERSE   Pending   2154242   3-Jun-11         Japan   083277-0052
  PULMATRIX   Registered   2009-033357   1-May-09   5392167   18-Feb-11 Japan  
083277-0190   iSPERSE   Registered   2011-37780   2-Jun-11   5435671   2-Sep-11
Korea, Republic of   083277-0050   PULMATRIX   Registered   40-2009-20429  
4-May-09   828164   30-Jun-10 Korea, Republic of   083277-0188   iSPERSE  
Registered   40-2011-31325   9-Jun-11   40-0926855   11-Jul-12 United States of
America   083277-0012   PULMATRIX   Registered   77/607003   4-Nov-08   4219815
  9-Oct-12 United States of America   083277-0020   PULMATRIX   Registered  
77/606997   4-Nov-08   4194890   21-Aug-12 United States of America  
083277-0404   PULMATRIX (LOGO DESIGN) #2   Allowed   86/183025   3-Feb-14      
  United States of America   083277-0398   iSPERSE #2   Allowed   86/150908  
23-Dec-13         United States of America   083277-0011   EXHALAIR   Registered
  77/607013   4-Nov-08   4223613   16-Oct-12

 

 

 

EXHIBIT E

 

BORROWER’S DEPOSIT ACCOUNTS AND INVESTMENT ACCOUNTS

 

 

Institution Name and
Address

  Account Number   Name of Account
Owner

Comerica Bank

226 Airport Parkway

San Jose, CA 95110

(408) 451-2140

  1893954030   Pulmatrix Inc.2
(operating account)          

Comerica Bank

226 Airport Parkway

San Jose, CA 95110

(408) 451-2140

  1894064524   Pulmatrix Inc.2
(restricted funds)



 



 



2 This bank account is owned by Pulmatrix Inc. on a pre-Merger basis.

 

 

 

 

EXHIBIT F

 

FORM OF

COMPLIANCE CERTIFICATE

 

Hercules Technology Growth Capital, Inc. (as “Agent”)
400 Hamilton Avenue, Suite 310
Palo Alto, CA 94301

 

Reference is made to that certain Loan and Security Agreement dated June 11,
2015 and the Loan Documents (as defined therein) entered into in connection with
such Loan and Security Agreement all as may be amended from time to time
(hereinafter referred to collectively as the “Loan Agreement”) by and among the
several banks and other financial institutions or entities from time to time
party thereto (collectively, “Lender”), Hercules Technology Growth Capital,
Inc., as agent for Lender (“Agent”), and [●], as Borrower (the “Company”). All
capitalized terms not defined herein shall have the same meaning as defined in
the Loan Agreement.

 

The undersigned is an Officer of the Company, knowledgeable of all Company
financial matters, and is authorized to provide certification of information
regarding the Company; hereby certifies, in such capacity, that in accordance
with the terms and conditions of the Loan Agreement, the Company is in
compliance for the period ending [●] of all covenants, conditions and terms and
hereby reaffirms that all representations and warranties contained therein are
true and correct on and as of the date of this Compliance Certificate with the
same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, after giving
effect in all cases to any standard(s) of materiality contained in the Loan
Agreement as to such representations and warranties.

 

REPORTING REQUIREMENT REQUIRED CHECK IF
ATTACHED       Interim Financial Statements Monthly within 30 days        
Interim Financial Statements Quarterly within 30 days         Audited Financial
Statements FYE within 150 days  

 

The undersigned further certifies that the above financial statements are
prepared in accordance with GAAP (except for the absence of footnotes with
respect to unaudited financial statements and subject to normal year-end audit
adjustments) and are consistent from one period to another.

 

Very Truly Yours,

 

 

 

 



 

  [●]           By:           Name:           Its:  

 

 

 

 

EXHIBIT G

 

FORM OF

JOINDER AGREEMENT

 

This Joinder Agreement (the “Joinder Agreement”) is made and dated as of [●],
2015, and is entered into by and between [●], a [●] corporation (“Joining
Party”), and HERCULES TECHNOLOGY GROWTH CAPITAL, INC., a Maryland corporation
(as “Agent”).

 

RECITALS

 

A. Joining Party’s Affiliate, which is now known as Pulmatrix Operating Company,
Inc., a Delaware corporation (the “Company”), has entered into that certain Loan
and Security Agreement dated June 11, 2015 with the several banks and other
financial institutions or entities from time to time party thereto as lender
(collectively, the “Lender”) and Agent, as such agreement may be amended (the
“Loan Agreement”), together with the other agreements executed and delivered in
connection therewith.

 

B. Joining Party acknowledges and agrees that it will benefit both directly and
indirectly from the Company’s execution of the Loan Agreement and the other
agreements executed and delivered in connection therewith.

 

AGREEMENT

 

NOW THEREFORE, Joining Party and Agent agree as follows:

 

1.The recitals set forth above are incorporated into and made part of this
Joinder Agreement. Capitalized terms not defined herein shall have the meaning
provided in the Loan Agreement.

 

2.By signing this Joinder Agreement, Joining Party shall be bound by the terms
and conditions of the Loan Agreement to the same extent as if it were the
Borrower (as defined in the Loan Agreement) under the Loan Agreement, mutatis
mutandis (and pursuant hereto Joining Party confirms and agrees each
representation, warranty, covenant, agreement and obligation as a Borrower under
the Loan Agreement); provided however, that (a) with respect to (i) Section 5.1
of the Loan Agreement, Joining Party represents that it is an entity duly
organized, legally existing and in good standing under the laws of [●], (b)
neither Agent nor Lender shall have any duties, responsibilities or obligations
to Joining Party arising under or related to the Loan Agreement or the other
agreements executed and delivered in connection therewith, (c) if Joining Party
is covered by the Company’s insurance, Joining Party shall not be required to
maintain separate insurance or comply with the provisions of Sections 2.5, 6.1
and 6.2 of the Loan Agreement, and [(d) as long as the Company satisfies the
requirements of Section 7.1 of the Loan Agreement, Joining Party shall not have
to provide Agent separate Financial Statements.] To the extent that Agent or
Lender has any duties, responsibilities or obligations arising under or related
to the Loan Agreement or the other agreements executed and delivered in
connection therewith, those duties, responsibilities or obligations shall flow
only to the Company and not to Joining Party or any other Person (as defined in
the Loan Agreement). By way of example (and not an exclusive list): (i) Agent’s
providing notice to the Company in accordance with the Loan Agreement or as
otherwise agreed among the Company, Agent and Lender shall be deemed provided to
Joining Party; (ii) a Lender’s providing an Advance to the Company shall be
deemed an Advance to Joining Party; and [(iii) Joining Party shall have no right
to request an Advance or make any other demand on Lender.]

 

 

 

 

3.Joining Party agrees not to certificate its equity securities without Agent’s
prior written consent, which consent may be conditioned on the delivery of such
equity securities to Agent in order to perfect Agent’s security interest in such
equity securities. [NTD: To be excluded from Joinder Agreement Executed by
Parent Company.]

 

4.Joining Party acknowledges that it benefits, both directly and indirectly,
from the Loan Agreement, and hereby waives, for itself and on behalf on any and
all successors in interest (including without limitation any assignee for the
benefit of creditors, receiver, bankruptcy trustee or itself as
debtor-in-possession under any bankruptcy proceeding) to the fullest extent
provided by law, any and all claims, rights or defenses to the enforcement of
this Joinder Agreement on the basis that (a) it failed to receive adequate
consideration for the execution and delivery of this Joinder Agreement or (b)
its obligations under this Joinder Agreement are avoidable as a fraudulent
conveyance.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

[SIGNATURE PAGE TO JOINDER AGREEMENT]

 

Joining Party:

 

_________________________________.

 



  By:       Name:       Title:               Address:               Telephone:  
      Facsimile:      

 

AGENT:

 

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.



  By:       Name:       Title:    

 



  Address:   400 Hamilton Ave., Suite 310   Palo Alto, CA 94301   Facsimile:
650-473-9194   Telephone: 650-289-3060





 

 

 

 

EXHIBIT H

 

FORM OF

ACH DEBIT AUTHORIZATION AGREEMENT

 

Hercules Technology Growth Capital, Inc.
400 Hamilton Avenue, Suite 310
Palo Alto, CA 94301

 

Re: Loan and Security Agreement dated June 11, 2015 (the “Agreement”) by and
among Pulmatrix Inc. (“Borrower”) and Hercules Technology Growth Capital, Inc.,
as agent (“Company”), and the lenders party thereto (collectively, the “Lender”)

 

In connection with the above referenced Agreement, Borrower hereby authorizes
the Company to initiate debit entries for (i) the periodic payments due under
the Agreement and (ii) out-of-pocket legal fees and costs incurred by Agent or
Lender pursuant to Section 11.11 of the Agreement to Borrower’s account
indicated below. Borrower authorizes the depository institution named below to
debit to such account.

 



Depository Name Branch     cOMERICA bANK 226 Airport Parkway    

City

State and Zip Code


    sAN jOSE cALIFORNIA 95110     Transit/ABA Number

Account Number 



      1894064524





 

This authority will remain in full force and effect so long as any amounts are
due under the Agreement.

 

        (Borrower)(Please Print)       By:               Date:              



 

 

 

EXHIBIT I

 

FORM OF

CONVERSION ELECTION NOTICE

 

[INSERT DATE]

 

[INSERT ADDRESSEE]

 

Reference is made to that certain Loan and Security Agreement dated June 11,
2015 and all ancillary documents entered into in connection with such Loan and
Security Agreement all as may be amended from time to time, (hereinafter
referred to collectively as the “Loan Agreement”) among Hercules Technology
Growth Capital, Inc., agent, the lenders party thereto and Borrower (as defined
in the Loan Agreement). All capitalized terms not defined herein shall have the
same meaning as defined in the Loan Agreement.

 

[Borrower/Lender] hereby irrevocably elects [to make/to receive] the Principal
Installment Payment in the amount of $[●] due on [●] (the “Delivery Date”) in
shares of Common Stock in accordance with Section 2.5 of the Loan Agreement. The
number of shares of Common Stock to be delivered to Lender, on or prior to the
Delivery Date, is [●], which amount was determined in accordance with Section
2.5 of the Loan Agreement. The stock certificates shall be delivered free and
clear of any restrictive legends.

 

[Borrower/Lender] hereby represents, warrants and certifies to [Lender/Borrower]
that, as of the date hereof, all of the Conversion Conditions applicable to
[Borrower/Lender] have been satisfied. Borrower/Lender] acknowledges and agrees
that its right [to pay/to receive] the Principal Installment Payment in Common
Stock in accordance with this Conversion Election Notice is subject to the
satisfaction of all applicable Conversion Conditions on the Delivery Date and,
to the extent any applicable Conversion Conditions are not satisfied on the
Delivery Date, [Borrower/Lender] shall [pay/receive] the Principal Installment
Payment in cash.

 



   Sincerely,       [BORROWER/LENDER]        By:         Name:         Its:  







 



 

 

